Exhibit 10.1
CHESAPEAKE FUNDING LLC,
as Issuer
and
THE BANK OF NEW YORK MELLON,
as Indenture Trustee
SERIES 2009-2 INDENTURE SUPPLEMENT
dated as of September 11, 2009
to
AMENDED AND RESTATED BASE INDENTURE
dated as of December 17, 2008
$910,500,000
of
Floating Rate Asset Backed Investor Notes



--------------------------------------------------------------------------------



 



 

Table of Contents

                      Page  
 
            PRELIMINARY STATEMENT     1  
 
            DESIGNATION     1  
 
            ARTICLE I DEFINITIONS     2  
 
            ARTICLE II ARTICLE 5 OF THE BASE INDENTURE     23  
Section 5A.1
  Establishment of Series 2009-2 Subaccounts     23  
Section 5A.2
  Allocations with Respect to the Series 2009-2 Investor Notes     24  
Section 5A.3
  Determination of Interest     25  
Section 5A.4
  Monthly Application of Collections     26  
Section 5A.5
  Payment of Monthly Interest Payment     29  
Section 5A.6
  Payment of Principal     29  
Section 5A.7
  The Administrator’s Failure to Instruct the Indenture Trustee to Make a
Deposit or Payment     30  
Section 5A.8
  Series 2009-2 Reserve Account     30  
Section 5A.9
  Series 2009-2 Yield Supplement Account     31  
Section 5A.10
  Series 2009-2 Distribution Account     33  
Section 5A.11
  Lease Rate Caps     34  
Section 5A.12
  Indenture Trustee As Securities Intermediary     35  
 
            ARTICLE III AMORTIZATION EVENTS     37  
 
            ARTICLE IV OPTIONAL PREPAYMENT     39  
 
            ARTICLE V SERVICING AND ADMINISTRATOR FEES     39  
Section 5.1
  Servicing Fees     39  
Section 5.2
  Administrator Fee     40  
 
            ARTICLE VI FORM OF SERIES 2009-2 NOTES     40  
Section 6.1
  Initial Issuance of Series 2009-2 Investor Notes     40  
Section 6.2
  Restricted Global Notes     40  
Section 6.3
  Temporary Global Notes and Permanent Global Notes     40  
Section 6.4
  Definitive Notes     41  
Section 6.5
  Transfer Restrictions     41  
 
            ARTICLE VII INFORMATION     46  
 
            ARTICLE VIII MISCELLANEOUS     46  
Section 8.1
  Ratification of Indenture     46  
Section 8.2
  Governing Law     46  
Section 8.3
  Further Assurances     46  
Section 8.4
  Exhibits     46  

-i-



--------------------------------------------------------------------------------



 



                      Page    
Section 8.5
  No Waiver; Cumulative Remedies     47  
Section 8.6
  Amendments     47  
Section 8.7
  Severability     47  
Section 8.8
  Counterparts     47  
Section 8.9
  No Bankruptcy Petition     47  
Section 8.10
  SUBIs     48  
Section 8.11
  Notice to Rating Agencies     49  
Section 8.12
  Conflict of Instructions     49  

EXHIBITS

     
Exhibit A-1:
  Form of Restricted Global Class A Investor Note
Exhibit A-2:
  Form of Temporary Global Class A Investor Note
Exhibit A-3:
  Form of Permanent Global Class A Investor Note
Exhibit B-1:
  Form of Restricted Global Class B Investor Note
Exhibit B-2:
  Form of Temporary Global Class B Investor Note
Exhibit B-3:
  Form of Permanent Global Class B Investor Note
Exhibit C-1:
  Form of Restricted Global Class C Investor Note
Exhibit C-2:
  Form of Temporary Global Class C Investor Note
Exhibit C-3:
  Form of Permanent Global Class C Investor Note
Exhibit D-1:
  Form of Transfer Certificate
Exhibit D-2:
  Form of Transfer Certificate
Exhibit D-3:
  Form of Transfer Certificate
Exhibit D-4:
  Form of Clearing System Certificate
Exhibit D-5:
  Form of Certificate of Beneficial Ownership
Exhibit E:
  Form of Monthly Settlement Statement
Exhibit F:
  Form of Lease Rate Cap

-ii-



--------------------------------------------------------------------------------



 



          SERIES 2009-2 SUPPLEMENT, dated as of September 11, 2009 (as amended,
supplemented, restated or otherwise modified from time to time, this “Indenture
Supplement”) between CHESAPEAKE FUNDING LLC, a special purpose limited liability
company established under the laws of Delaware (the “Issuer”), and THE BANK OF
NEW YORK MELLON, a New York banking corporation, in its capacity as Indenture
Trustee (together with its successors in trust thereunder as provided in the
Base Indenture referred to below, the “Indenture Trustee”), to the Amended and
Restated Base Indenture, dated as of December 17, 2008, between the Issuer and
the Indenture Trustee (as amended, modified, restated or supplemented from time
to time, exclusive of Indenture Supplements creating new Series of Investor
Notes, the “Base Indenture”).
PRELIMINARY STATEMENT
          WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among
other things, that the Issuer and the Indenture Trustee may at any time and from
time to time enter into an Indenture Supplement to the Base Indenture for the
purpose of authorizing the issuance of one or more Series of Investor Notes.
          NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
          There is hereby created a Series of Investor Notes to be issued
pursuant to the Base Indenture and this Indenture Supplement and such Series of
Investor Notes shall be designated generally as Series 2009-2 Floating Rate
Asset Backed Investor Notes.
          The Series 2009-2 Investor Notes shall be issued in three classes: the
first of which shall be designated as Series 2009-2 Floating Rate Asset Backed
Investor Notes, Class A, and referred to herein as the Class A Investor Notes,
the second of which shall be designated as the Series 2009-2 Floating Rate Asset
Backed Investor Notes, Class B, and referred to herein as the Class B Investor
Notes and the last of which shall be designated as the Series 2009-2 Floating
Rate Asset Backed Investor Notes, Class C, and referred to herein as the Class C
Investor Notes. The Class A Investor Notes, the Class B Investor Notes and the
Class C Investor Notes are referred to herein collectively as the “Series 2009-2
Investor Notes.” The Series 2009-2 Investor Notes shall be issued in minimum
denominations of $200,000 and integral multiples of $1,000 in excess thereof.
          The net proceeds from the sale of the Series 2009-2 Investor Notes (as
defined herein) shall be applied in accordance with Section 5A.2(b) and the
portion thereof deposited in the Series 2009-2 Principal Collection Subaccount
shall be used by the Issuer to fund the Loans to Holdings under the Loan
Agreement and the prepayment of the Invested Amounts of other Series of Investor
Notes.



--------------------------------------------------------------------------------



 



  2

 
ARTICLE I
DEFINITIONS
          (a) All capitalized terms not otherwise defined herein are defined in
the Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Indenture Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2009-2
Investor Notes and not to any other Series of Investor Notes issued by the
Issuer.
          (b) The following words and phrases shall have the following meanings
with respect to the Series 2009-2 Investor Notes and the definitions of such
terms are applicable to the singular as well as the plural form of such terms
and to the masculine as well as the feminine and neuter genders of such terms:
     “Additional Interest” is defined in Section 5A.3(b).
     “Amortization Event” is defined in Article 3.
     “Applicable Procedures” is defined in Section 6.5(c).
     “Calculation Agent” means The Bank of New York Mellon, in its capacity as
calculation agent with respect to the Series 2009-2 Note Rates.
     “Car” means an automobile or a Light-Duty Truck.
     “Charge-Off Ratio” means, for any specified Settlement Date, twelve times
the quotient, expressed as a percentage, of (a) Aggregate Net Lease Losses for
the preceding Monthly Period, divided by (b) the Aggregate Lease Balance as of
the last day of the second preceding Monthly Period.
     “Class A Final Maturity Date” means the September 2021 Payment Date.
     “Class A Initial Invested Amount” means the aggregate initial principal
amount of the Class A Investor Notes, which is $850,000,000.
     “Class A Interest Shortfall Amount” is defined in Section 5A.3(b).
     “Class A Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Investor Noteholders on or prior to such
date.
     “Class A Investor Note Owner” means, with respect to a Series 2009-2 Global
Note that is a Class A Investor Note, the Person who is the beneficial owner of
an interest in such Series 2009-2 Global Note, as reflected on the books of DTC,
or on the books of



--------------------------------------------------------------------------------



 



3

a Person maintaining an account with DTC (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of DTC).
     “Class A Investor Noteholder” means the Person in whose name a Class A
Investor Note is registered in the Note Register.
     “Class A Investor Notes” means any one of the Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class A, executed by the Issuer and authenticated
by or on behalf of the Indenture Trustee, substantially in the form of
Exhibit A-1, A-2 or A-3. Definitive Class A Investor Notes shall have such
insertions and deletions as are necessary to give effect to the provisions of
Section 2.11 of the Base Indenture.
     “Class A Monthly Interest” means, with respect to any Series 2009-2
Interest Period, an amount equal to the product of (i) the Class A Note Rate for
such Series 2009-2 Interest Period, (ii) the Class A Invested Amount on the
first day of such Series 2009-2 Interest Period, after giving effect to any
principal payments made on such date, or, in the case of the initial
Series 2009-2 Interest Period, the Class A Initial Invested Amount and (iii) a
fraction, the numerator of which is the number of days in such Series 2009-2
Interest Period and the denominator of which is 360.
     “Class A Monthly Interest Payment” is defined in Section 5A.3(b).
     “Class A Note Rate” means, (i) with respect to the initial Series 2009-2
Interest Period, 2.00438% per annum and (ii) with respect to each Series 2009-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2009-2 Interest Period plus 1.75% per annum.
     “Class B Final Maturity Date” means the September 2021 Payment Date.
     “Class B Initial Invested Amount” means the aggregate initial principal
amount of the Class B Investor Notes, which is $31,400,000.
     “Class B Interest Shortfall Amount” is defined in Section 5A.3(b).
     “Class B Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Investor Noteholders on or prior to such
date.
     “Class B Investor Note Owner” means, with respect to a Series 2009-2 Global
Note that is a Class B Investor Note, the Person who is the beneficial owner of
an interest in such Series 2009-2 Global Note, as reflected on the books of DTC,
or on the books of a Person maintaining an account with DTC (directly as a
Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of DTC).
     “Class B Investor Noteholder” means the Person in whose name a Class B
Investor Note is registered in the Note Register.



--------------------------------------------------------------------------------



 



4

     “Class B Investor Notes” means any one of the Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class B, executed by the Issuer and authenticated
by or on behalf of the Indenture Trustee, substantially in the form of
Exhibit B-1, B-2 or B-3. Definitive Class B Investor Notes shall have such
insertions and deletions as are necessary to give effect to the provisions of
Section 2.11 of the Base Indenture.
     “Class B Monthly Interest” means, with respect to any Series 2009-2
Interest Period, an amount equal to the product of (i) the Class B Note Rate for
such Series 2009-2 Interest Period, (ii) the Class B Invested Amount on the
first day of such Series 2009-2 Interest Period, after giving effect to any
principal payments made on such date, or, in the case of the initial
Series 2009-2 Interest Period, the Class B Initial Invested Amount and (iii) a
fraction, the numerator of which is the number of days in such Series 2009-2
Interest Period and the denominator of which is 360.
     “Class B Monthly Interest Payment” is defined in Section 5A.3(b).
     “Class B Note Rate” means, (i) with respect to the initial Series 2009-2
Interest Period, 2.00438% per annum and (ii) with respect to each Series 2009-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2009-2 Interest Period plus 1.75% per annum.
     “Class C Final Maturity Date” means the September 2021 Payment Date.
     “Class C Initial Invested Amount” means the aggregate initial principal
amount of the Class C Investor Notes, which is $29,100,000.
     “Class C Interest Shortfall Amount” is defined in Section 5A.3(b).
     “Class C Invested Amount” means, as of any date of determination, an amount
equal to (a) the Class C Initial Invested Amount minus (b) the amount of
principal payments made to Class C Investor Noteholders on or prior to such
date.
     “Class C Investor Note Owner” means, with respect to a Series 2009-2 Global
Note that is a Class C Investor Note, the Person who is the beneficial owner of
an interest in such Series 2009-2 Global Note, as reflected on the books of DTC,
or on the books of a Person maintaining an account with DTC (directly as a
Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of DTC).
     “Class C Investor Noteholder” means the Person in whose name a Class C
Investor Note is registered in the Note Register.
     “Class C Investor Notes” means any one of the Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class C, executed by the Issuer and authenticated
by or on behalf of the Indenture Trustee, substantially in the form of
Exhibit C-1, C-2 or C-3. Definitive Class C Investor Notes shall have such
insertions and deletions as are necessary to give effect to the provisions of
Section 2.11 of the Base Indenture.



--------------------------------------------------------------------------------



 



5

     “Class C Monthly Interest” means, with respect to any Series 2009-2
Interest Period, an amount equal to the product of (i) the Class C Note Rate for
such Series 2009-2 Interest Period, (ii) the Class C Invested Amount on the
first day of such Series 2009-2 Interest Period, after giving effect to any
principal payments made on such date, or, in the case of the initial
Series 2009-2 Interest Period, the Class C Initial Invested Amount and (iii) a
fraction, the numerator of which is the number of days in such Series 2009-2
Interest Period and the denominator of which is 360.
     “Class C Monthly Interest Payment” is defined in Section 5A.3(b).
     “Class C Note Rate” means, (i) with respect to the initial Series 2009-2
Interest Period, 2.00438% per annum and (ii) with respect to each Series 2009-2
Interest Period thereafter, a rate per annum equal to One-Month LIBOR for such
Series 2009-2 Interest Period plus 1.75% per annum.
     “Clearstream” is defined in Section 6.3.
     “Deficiency” is defined in Section 5A.4(b)(i).
     “Delinquency Ratio” means, for any specified Settlement Date, the quotient,
expressed as a percentage, of (a) the aggregate billings with respect to all
Leases and all Fleet Receivables which were unpaid for 60 days or more from the
original due date thereof as of the last day of the immediately preceding
Monthly Period divided by (b) the sum of (i) the aggregate billings with respect
to all Leases and all Fleet Receivables which were unpaid as of the last day of
the second preceding Monthly Period and (ii) the aggregate amount billed with
respect to all Leases and all Fleet Receivables during the immediately preceding
Monthly Period.
     “DTC” means The Depository Trust Company or its successor, as the Clearing
Agency for the Series 2009-2 Investor Notes.
     “Equipment” means any Vehicle that is not a Car, a Forklift, a Heavy-Duty
Truck, a Medium-Duty Truck, a Truck Body or a Trailer.
     “Euroclear” is defined in Section 6.3.
     “Excess Alternative Vehicle Amount” means, on any Settlement Date, an
amount equal to the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is not a Car allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is not a
Car subject to a Closed-End Lease allocated to the Lease SUBI as of the last day
of such Monthly Period of the lesser of (A) the Stated Residual Value of such
Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day
of such Monthly Period;



--------------------------------------------------------------------------------



 



6

over (b) an amount equal to 31.50% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess Equipment Amount” means, on any Settlement Date, an amount equal to
the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is Equipment allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is
Equipment subject to a Closed-End Lease allocated to the Lease SUBI as of the
last day of such Monthly Period of the lesser of (A) the Stated Residual Value
of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the
last day of such Monthly Period;
over (b) an amount equal to 5.00% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess Forklift Amount” means, on any Settlement Date, an amount equal to
the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Forklift allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Forklift subject to a Closed-End Lease allocated to the Lease SUBI as of the
last day of such Monthly Period of the lesser of (A) the Stated Residual Value
of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the
last day of such Monthly Period;
over (b) an amount equal to 2.00% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess Heavy-Duty Truck Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Heavy-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Heavy-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as of
the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;



--------------------------------------------------------------------------------



 



7

over (b) an amount equal to 7.50% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess High Lease Balance Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the aggregate Lease Balance of all Eligible
Leases having a Lease Balance in excess of $1,000,000 allocated to the Lease
SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date over (b) an amount equal to 0.50% of the Aggregate Lease Balance
as of such Settlement Date.
     “Excess Longer-Term Lease Amount” means, on any Settlement Date, an amount
equal to the greater of (a) the excess, if any, of (i) the aggregate Lease
Balance of all Eligible Leases having remaining terms of longer than five years
allocated to the Lease SUBI as of the last day of the Monthly Period immediately
preceding such Settlement Date over (ii) an amount equal to 20.00% of the
Aggregate Lease Balance as of such Settlement Date and (b) the excess, if any,
of (i) the aggregate Lease Balance of all Eligible Leases having remaining terms
of longer than seven years allocated to the Lease SUBI as of the last day of the
Monthly Period immediately preceding such Settlement Date over (ii) an amount
equal to 7.50% of the Aggregate Lease Balance as of such Settlement Date.
     “Excess Medium-Duty Truck Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as
of the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;
over (b) an amount equal to 15.00% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess State Obligor Risk Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the aggregate Lease Balance of all Eligible
Leases the Obligor of which is a state or local government or any subdivision
thereof, or any agency, department or instrumentality thereof allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date over (b) an amount equal to 3.00% of the Aggregate Lease Balance
as of such Settlement Date.
     “Excess Trailer Amount” means, on any Settlement Date, an amount equal to
the excess, if any, of (a) the sum of



--------------------------------------------------------------------------------



 



8

     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Trailer allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Trailer subject to a Closed-End Lease allocated to the Lease SUBI as of the last
day of such Monthly Period of the lesser of (A) the Stated Residual Value of
such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last
day of such Monthly Period;
over (b) an amount equal to 3.00% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess Truck Amount” means, on any Settlement Date, an amount equal to the
greater of (a) the sum of (i) the Excess Heavy-Duty Truck Amount on such
Settlement Date and (ii) the Excess Medium-Duty Truck Amount on such Settlement
Date and (b) an amount equal to the excess, if any, of (x) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck or a Heavy-Duty Truck allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck or a Heavy-Duty Truck subject to a Closed-End Lease allocated
to the Lease SUBI as of the last day of such Monthly Period of the lesser of
(A) the Stated Residual Value of such Unit Vehicle and (B) the Net Book Value of
such Unit Vehicle as of the last day of such Monthly Period;
over (y) an amount equal to 21.50% of the Aggregate Unit Balance as of such
Settlement Date.
     “Excess Truck Body Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of
     (i) the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Truck Body allocated to the Lease SUBI as of the last day
of the Monthly Period immediately preceding such Settlement Date plus
     (ii) an amount equal to the aggregate for each Unit Vehicle which is a
Truck Body subject to a Closed-End Lease allocated to the Lease SUBI as of the
last day of such Monthly Period of the lesser of (A) the Stated Residual Value
of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the
last day of such Monthly Period;
over (b) an amount equal to 2.00% of the Aggregate Unit Balance as of such
Settlement Date.



--------------------------------------------------------------------------------



 



9

     “Final Maturity Date” means the Class A Final Maturity Date, the Class B
Final Maturity Date or the Class C Final Maturity Date.
     “Finance Charge Rate” means the actual or implicit finance charge rate,
exclusive of any management or administrative fee.
     “Financial Assets” is defined in Section 5A.12(b)(i).
     “Forklift” means a high-lift, self-loading mobile vehicle, equipped with
load carriage and forks, for transporting and tiering loads.
     “Gross Vehicle Weight” means the maximum manufacturer recommended weight
that the axles of a Truck or Tractor can carry including the weight of the Truck
or Tractor.
     “Heavy-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight
of over 33,000 pounds.
     “Indenture Supplement” has the meaning set forth in the preamble.
     “Interest Shortfall Amount” means, as of any Payment Date, the sum of
(i) any Class A Interest Shortfall Amount, (ii) any Class B Interest Shortfall
Amount and (iii) any Class C Interest Shortfall Amount.
     “Lease Rate Cap Event” means the failure on the part of the Issuer to have
the Lease Rate Caps that it is required to have in accordance with
Section 5A.11.
     “LIBOR Determination Date” means, with respect to any Series 2009-2
Interest Period, the second London Business Day next preceding the first day of
such Series 2009-2 Interest Period.
     “Light-Duty Truck” means a Truck having a Gross Vehicle Weight of under
16,001 pounds.
     “London Business Day” means any day on which dealings in deposits in
Dollars are transacted in the London interbank market and banking institutions
in London are not authorized or obligated by law or regulation to close.
     “Management Fee Yield” means, with respect to any Unit Lease for any
Settlement Date, the product of (a) the percentage equivalent of a fraction, the
numerator of which is equal to the fixed monthly management or administrative
fee payable in respect of such Unit Lease, and the denominator of which is the
Lease Balance of such Lease as of the last day of the immediately preceding
Monthly Period and (b) 12.
     “Medium-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight
of between 16,001 pounds and 33,000 pounds.
     “Monthly Interest Payment” is defined in Section 5A.3(b).



--------------------------------------------------------------------------------



 



10

     “New York UCC” is defined in Section 5A.12(b)(i).
     “One-Month LIBOR” means, (i) for the initial Series 2009-2 Interest Period,
0.25438% and (ii) for each Series 2009-2 Interest Period thereafter, the rate
per annum determined on the related LIBOR Determination Date by the Calculation
Agent to be the rate for Dollar deposits having a maturity equal to one month
that appears on the Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the Bloomberg Screen BTMM Page,
One-Month LIBOR will mean, for such 2009-2 Interest Period, the rate per annum
equal to the arithmetic mean (rounded to the nearest one-one-hundred-thousandth
of one percent) of the rates quoted by the Reference Banks to the Calculation
Agent as the rates at which deposits in Dollars are offered by the Reference
Banks at approximately 11:00 A.M., London time, on the LIBOR Determination Date
to prime banks in the London interbank market for a period equal to one month;
provided, further, that if fewer than two quotations are provided as requested
by the Reference Banks, “One-Month LIBOR” for such Series 2009-2 Interest Period
will mean the arithmetic mean (rounded to the nearest one-one-hundred-thousandth
of one percent) of the rates quoted by major banks in New York, New York
selected by the Calculation Agent, at approximately 10:00 A.M., New York City
time, on the first day of such Series 2009-2 Interest Period for loans in
Dollars to leading European banks for a period equal to one month; provided,
finally, that if no such quotes are provided, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean One-Month LIBOR as in effect with
respect to the preceding Series 2009-2 Interest Period.
     “Outstanding” means, with respect to the Series 2009-2 Investor Notes, all
Series 2009-2 Investor Notes theretofore authenticated and delivered under the
Indenture, except (a) Series 2009-2 Investor Notes theretofore canceled or
delivered to the Transfer Agent and Registrar for cancellation,
(b) Series 2009-2 Investor Notes which have not been presented for payment but
funds for the payment of which are on deposit in the Series 2009-2 Distribution
Account and are available for payment of such Series 2009-2 Investor Notes, and
Series 2009-2 Investor Notes which are considered paid pursuant to Section 11.1
of the Base Indenture, or (c) Series 2009-2 Investor Notes in exchange for or in
lieu of other Series 2009-2 Investor Notes which have been authenticated and
delivered pursuant to the Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Series 2009-2 Investor Notes are held by a
purchaser for value.
     “Overconcentration Amount” means, on any Settlement Date, an amount equal
to the greatest of (a) the excess, if any, of (i) the aggregate Lease Balance of
the Eligible Leases to which the Obligor having the largest aggregate Lease
Balance of Eligible Leases allocated to the Lease SUBI is a party as of the last
day of the Monthly Period immediately preceding such Settlement Date over
(ii) an amount equal to 4.75% of the Aggregate Lease Balance as of such
Settlement Date; provided, however that if the long-term debt obligations of
such Obligor are not rated at least “Baa3” by Moody’s and at least “BBB-” by
Standard & Poor’s as of such Settlement Date, the amount in this clause
(ii) shall equal 3.75% of the Aggregate Lease Balance as of such Settlement
Date, (b) the excess, if any, of (i) the aggregate Lease Balance of the Eligible
Leases to which the



--------------------------------------------------------------------------------



 



11

Obligors having the two largest aggregate Lease Balances of Eligible Leases
allocated to the Lease SUBI are a party as of the last day of the Monthly Period
immediately preceding such Settlement Date over (ii) an amount equal to 8.50% of
the Aggregate Lease Balance as of such Settlement Date; provided, however that
if the long-term debt obligations of the Obligor having the largest aggregate
Lease Balance of Eligible Leases allocated to the Lease SUBI are not rated at
least “Baa3” by Moody’s and at least “BBB-” by Standard & Poor’s as of such
Settlement Date, the amount in this clause (ii) shall equal 7.50% of the
Aggregate Lease Balance as of such Settlement Date, (c) the excess, if any, of
(i) the aggregate Lease Balance of the Eligible Leases to which the Obligors
having the four largest aggregate Lease Balances of Eligible Leases allocated to
the Lease SUBI are a party as of the last day of the Monthly Period immediately
preceding such Settlement Date over (ii) an amount equal to 17.50% of the
Aggregate Lease Balance as of such Settlement Date, (d) the excess, if any, of
(i) the aggregate Lease Balance of the Eligible Leases to which the Obligors
having the five largest aggregate Lease Balances of Eligible Leases allocated to
the Lease SUBI are a party as of the last day of the Monthly Period immediately
preceding such Settlement Date over (ii) an amount equal to 18.75% of the
Aggregate Lease Balance as of such Settlement Date and (e) the excess, if any,
of (i) the aggregate Lease Balance of the Eligible Leases to which the Obligors
having the ten largest aggregate Lease Balances of Eligible Leases allocated to
the Lease SUBI are a party as of the last day of the Monthly Period immediately
preceding such Settlement Date over (ii) an amount equal to 30.00% of the
Aggregate Lease Balance as of such Settlement Date.
     “Paid-In Advance Loss Ratio” means, for any specified Settlement Date, the
quotient, expressed as a percentage, of (a) the excess, if any, of (i) the
aggregate Cost of all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during the immediately preceding Monthly Period over (ii) all
Paid-In Advance Proceeds received by the Servicer during the preceding Monthly
Period for all Unit Paid-In Advance Vehicles that became Rejected Paid-In
Advance Vehicles during such Monthly Period and all prior Monthly Periods
divided by (b) the aggregate Cost of all Unit Paid-In Advance Vehicles that
became Rejected Paid-In Advance Vehicles during the immediately preceding
Monthly Period.
     “Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
     “Permanent Global Notes” is defined in Section 6.3.
     “Prepayment Date” is defined in Article 4.
     “QIBs” is defined in Section 6.1.
     “Rating Agencies” means, with respect to the Series 2009-2 Investor Notes,
Standard & Poor’s, Moody’s and any other nationally recognized rating agency
rating the Series 2009-2 Investor Notes at the request of the Issuer.



--------------------------------------------------------------------------------



 



12

     “Rating Agency Condition” means, with respect to any action specified
herein as requiring satisfaction of the Rating Agency Condition, that each
Rating Agency shall have been given 10 days’ (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each of the
Rating Agencies shall have notified the Issuer and the Indenture Trustee in
writing that such action will not result in a reduction or withdrawal of the
then current rating of the Series 2009-2 Investor Notes.
     “Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.
     “Reference Banks” means four major banks in the London interbank market
selected by the Calculation Agent.
     “Regulation S” means Regulation S promulgated under the Securities Act.
     “Remaining Lease Term” means, with respect to any Series 2009-2 Yield
Shortfall Lease for any Settlement Date, the remaining number of months over
which the Capitalized Cost of the related Leased Vehicle is being depreciated
thereunder as of the last day of the immediately preceding Monthly Period.
     “Residual Value Loss Ratio” means, for any specified Settlement Date, the
quotient, expressed as a percentage, of (a) the sum of the Residual Value Losses
for all Unit Vehicles that became Residual Value Vehicles during the preceding
Monthly Period minus all Termination Proceeds included in clauses (i) and
(ii) of the definition thereof for the preceding Monthly Period for all Unit
Vehicles that became Residual Value Vehicles during prior Monthly Periods
divided by (b) the sum of the Stated Residual Values for all Unit Vehicles that
became Residual Value Vehicles during the preceding Monthly Period.
     “Restricted Global Notes” is defined in Section 6.2.
     “Restricted Notes” means the Restricted Global Notes and all other Series
2009-2 Investor Notes evidencing the obligations, or any portion of the
obligations, initially evidenced by the Restricted Global Notes, other than
certificates transferred or exchanged upon certification as provided in
Section 6.5.
     “Restricted Period” means the period commencing on the Series 2009-2
Closing Date and ending on the 40th day after the Series 2009-2 Closing Date.
     “Rule 144A” means Rule 144A promulgated under the Securities Act.
     “Securities Intermediary” is defined in Section 5A.12(a).
     “Series 2009-2” means Series 2009-2, the Principal Terms of which are set
forth in this Indenture Supplement.
     “Series 2009-2 Administrator Fee” is defined in Section 5.2.



--------------------------------------------------------------------------------



 



13

     “Series 2009-2 Allocated Adjusted Aggregate Unit Balance” means, as of any
date of determination, the product of (a) the Adjusted Aggregate Unit Balance
and (b) the percentage equivalent of a fraction the numerator of which is the
Series 2009-2 Required Asset Amount as of such date and the denominator of which
is the sum of (x) the Series 2009-2 Required Asset Amount and (y) the aggregate
Required Asset Amounts with respect to each other Series of Investor Notes as of
such date, including all Series of Investor Notes that have been paid in full
but as to which the Amortization Period shall have not ended.
     “Series 2009-2 Allocated Asset Amount Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2009-2 Allocated Adjusted
Aggregate Unit Balance is less than the Series 2009-2 Required Asset Amount as
of such date.
     “Series 2009-2 Amortization Period” means the period beginning at the
earlier of (a) the close of business on the Business Day immediately preceding
the day on which an Amortization Event is deemed to have occurred with respect
to the Series 2009-2 Investor Notes and (b) the close of business on the Period
End Date in February 2011 and ending on the date when the Series 2009-2 Investor
Notes are fully paid.
     “Series 2009-2 Available Excess Collections Amount” means, on any Business
Day during the period commencing on a Period End Date to but excluding the next
succeeding Settlement Date, an amount equal to the excess, if any, of (a) the
amount deposited in the Series 2009-2 General Collection Subaccount during the
immediately preceding Monthly Period pursuant to Section 5A.2(a) over (b) the
amounts to be distributed from the Series 2009-2 Settlement Collection
Subaccount pursuant to paragraphs (i) through (xi) of Section 5A.4(c) on such
Settlement Date.
     “Series 2009-2 Basic Servicing Fee” is defined in Section 5.1.
     “Series 2009-2 Basis Spread” means, with respect to any Unit Lease whose
Finance Charge Rate is based on (i) the LIBOR Index, 0.00%, (ii) the ABS CP
Index, 0.65%, (iii) the Non-Financial CP Index, 1.45%, (iv) the PHH Cost of
Funds Index, 0.00%, (v) the Bloomberg ABS CP Index, 0.65%, (vi) the PHH
Commercial Paper Rate Index, 0.00% or (vii) any other Eligible Floating Rate
Index with respect to which the Rating Agency Condition has been satisfied, the
basis spread specified in connection with such satisfaction of the Rating Agency
Condition.
     “Series 2009-2 Closing Date” means September 11, 2009.
     “Series 2009-2 Collateral” means the Collateral, the Series 2009-2 Reserve
Account, the Series 2009-2 Yield Supplement Account and the Series 2009-2
Distribution Account.
     “Series 2009-2 Collection Subaccount” is defined in Section 5A.1(a).
     “Series 2009-2 Designated Account” is defined in Section 5A.12(a).



--------------------------------------------------------------------------------



 



14

     “Series 2009-2 Distribution Account” is defined in Section 5A.10(a).
     “Series 2009-2 Eligible Counterparty” means a financial institution which
has, or has all of its obligations under its interest rate cap maintained
pursuant to Section 5A.11 guaranteed by a Person that has (i) a short-term
senior unsecured debt, deposit, claims paying or credit rating of at least “A-1”
by Standard & Poor’s, or if such financial institution does not have a
short-term senior unsecured debt rating by Standard &Poor’s, a long-term senior,
unsecured debt or credit rating of at least “A+” by Standard & Poor’s and (ii) a
short-term senior unsecured debt, deposit, claims paying or credit rating of
“P-1” by Moody’s, and a long-term senior unsecured debt or credit rating of at
least “A2” by Moody’s, or if such financial institution does not have a
short-term senior unsecured debt rating by Moody’s, a long-term senior unsecured
debt or credit rating of at least “A1” by Moody’s.
     “Series 2009-2 Gain on Sale Account Percentage” means 10.00%.
     “Series 2009-2 Global Notes” means a Temporary Global Note, a Restricted
Global Note or a Permanent Global Note.
     “Series 2009-2 Initial Invested Amount” means the sum of the Class A
Initial Invested Amount, the Class B Initial Invested Amount and the Class C
Initial Invested Amount.
     “Series 2009-2 Interest Period” means a period commencing on and including
a Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2009-2 Interest Period
shall commence on and include the Series 2009-2 Closing Date and end on and
include October 14, 2009.
     “Series 2009-2 Invested Amount” means, on any date of determination, the
sum of the Class A Invested Amount, the Class B Invested Amount and the Class C
Invested Amount.
     “Series 2009-2 Invested Percentage” means, with respect to any Business Day
(i) during the Series 2009-2 Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction the numerator of which shall
be equal to the Series 2009-2 Allocated Adjusted Aggregate Unit Balance as of
the end of the immediately preceding Business Day and the denominator of which
is the sum of the numerators used to determine invested percentages for
allocations for all Series of Investor Notes (and all classes of such Series of
Investor Notes), including all Series of Investor Notes that have been paid in
full but as to which the Amortization Period shall have not ended, as of the end
of such immediately preceding Business Day or (ii) during the Series 2009-2
Amortization Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction the numerator of which shall be equal to the
Series 2009-2 Allocated Adjusted Aggregate Unit Balance as of the end of the
Series 2009-2 Revolving Period, and the denominator of which is the sum of the
numerators used to determine invested percentages for allocations for all Series
of Investor Notes (and all classes of such Series



--------------------------------------------------------------------------------



 



15

of Investor Notes), including all Series of Investor Notes that have been paid
in full but as to which the Amortization Period shall have not ended, as of the
end of the immediately preceding Business Day.
     “Series 2009-2 Investor Note Owners” means, collectively, the Class A
Investor Note Owners, the Class B Investor Note Owners and the Class C Investor
Note Owners.
     “Series 2009-2 Investor Noteholders” means, collectively, the Class A
Investor Noteholders, the Class B Investor Noteholders and the Class C Investor
Noteholders.
     “Series 2009-2 Investor Notes” means, collectively, the Class A Investor
Notes, the Class B Investor Notes and the Class C Investor Notes.
     “Series 2009-2 Liquid Credit Enhancement Deficiency” means, on any date of
determination, the amount by which the Series 2009-2 Reserve Account Amount is
less than the Series 2009-2 Required Reserve Account Amount.
     “Series 2009-2 Minimum Yield Rate” means, with respect to any Unit Lease
for any Settlement Date, a rate per annum equal to the sum of (i) the
Series 2009-2 Weighted Average Cost of Funds for such Settlement Date,
(ii) 0.245% and (iii) the Series 2009-2 Basis Spread with respect to such Unit
Lease.
     “Series 2009-2 Monthly Interest” means, with respect to any Series 2009-2
Interest Period, the sum of (i) Class A Monthly Interest, (ii) Class B Monthly
Interest and (iii) Class C Monthly Interest for such Series 2009-2 Interest
Period.
     “Series 2009-2 Monthly Residual Value Gain” means, for any Settlement Date,
an amount equal to the product of (a) the average daily Series 2009-2 Invested
Percentage during the immediately preceding Monthly Period and (b) the Monthly
Residual Value Gain for such Settlement Date.
     “Series 2009-2 Monthly Servicer Advance Reimbursement Amount” means, for
each Settlement Date, an amount equal to the product of (a) the Monthly Servicer
Advance Reimbursement Amount for such Settlement Date and (b) the average daily
Series 2009-2 Invested Percentage during the immediately preceding Monthly
Period.
     “Series 2009-2 Note Rate” means (i) the Class A Note Rate, (ii) the Class B
Note Rate or (iii) the Class C Note Rate, as the context may require.
     “Series 2009-2 Note Termination Date” means the date on which the Series
2009-2 Investor Notes are fully paid.
     “Series 2009-2 Principal Collection Subaccount” is defined in Section
5A.1(a).
     “Series 2009-2 Principal Payment Amount” means, for any Settlement Date, an
amount equal to the greater of:
     (a) the product of:



--------------------------------------------------------------------------------



 



16

     (i) the product of (x) the average daily Series 2009-2 Invested Percentage
during the immediately preceding Monthly Period and (y) the Principal Payment
Amount for such Settlement Date and
     (ii) the percentage equivalent of a fraction, the numerator of which is the
Series 2009-2 Invested Amount on the Payment Date immediately preceding such
Settlement Date and the denominator of which is the Series 2009-2 Allocated
Adjusted Aggregate Unit Balance on the Settlement Date immediately preceding
such Settlement Date; and
(b) the excess, if any, of:
     (i) the product of (x) the average daily Series 2009-2 Invested Percentage
during the immediately preceding Monthly Period and (y) the Principal Payment
Amount for such Settlement Date
over
     (ii) the excess, if any of (A) the Series 2009-2 Target
Overcollateralization Amount on the Payment Date immediately preceding such
Settlement Date over (B) $16,558,307.16;
provided, however, that, if an Amortization Event shall have occurred or been
declared on or prior to such Settlement Date, the Series 2009-2 Principal
Payment Amount for such Settlement Date will equal the product of (x) the
average daily Series 2009-2 Invested Percentage during the immediately preceding
Monthly Period and (y) the Principal Payment Amount for such Settlement Date.
     “Series 2009-2 Required Asset Amount” means, as of any date of
determination, the sum of the Series 2009-2 Invested Amount and the
Series 2009-2 Required Overcollateralization Amount as of such date.
     “Series 2009-2 Required Enhancement Amount” means, on any date, the amount
by which (a) the sum of (i) the product of (x) the Series 2009-2 Required
Percentage on such date and (y) (1) so long as the Class A Investor Notes are
Outstanding, the Class A Initial Invested Amount, (2) so long as the Class B
Investor Notes are Outstanding and no Class A Investor Notes are Outstanding,
the sum of the Class A Initial Invested Amount and the Class B Initial Invested
Amount or (c) so long as the Class C Investor Notes are Outstanding and no
Class A Investor Notes or Class B Investor Notes are Outstanding, the
Series 2009-2 Initial Invested Amount plus (ii) the sum of:
     (A) if the Three-Month Average Residual Value Loss Ratio with respect to
the most recent Settlement Date exceeded 12.50%, an amount equal to the product
of (1) the Series 2009-2 Invested Percentage as of the last day of the Monthly
Period immediately preceding such Settlement Date and (2) 90% of the amount by
which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; plus



--------------------------------------------------------------------------------



 



17

     (B) the greater of
     (1) the sum of:
     (I) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Equipment Amount on such
Settlement Date;
     (II) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Forklift Amount on such
Settlement Date;
     (III) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Amount on such Settlement
Date;
     (IV) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Trailer Amount on such Settlement
Date; and
     (V) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Body Amount on such
Settlement Date; and
     (2) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding such
Settlement Date and (y) the Excess Alternative Vehicle Amount on such Settlement
Date; plus
     (C) the sum of:
     (1) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Overconcentration Amount on such
Settlement Date;
     (2) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Longer-Term Lease Amount on such
Settlement Date;
     (3) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately



--------------------------------------------------------------------------------



 



18

preceding the most recent Settlement Date and (y) the Excess High Lease Balance
Amount on such Settlement Date; and
     (4) an amount equal to the product of (x) the Series 2009-2 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess State Obligor Risk Amount on such
Settlement Date;
exceeds (b) the excess of (i) $35,688,980.38 over (ii) the Series 2009-2 Target
Overcollateralization Amount on such date; provided, however, that, after the
declaration or occurrence of an Amortization Event, the Series 2009-2 Required
Enhancement Amount shall equal the Series 2009-2 Required Enhancement Amount on
the date of the declaration or occurrence of such Amortization Event.
     “Series 2009-2 Required Investor Noteholders” means (a) so long as the
Class A Investor Notes are Outstanding, Class A Investor Noteholders holding
more than 50% of the Class A Invested Amount (excluding any Class A Investor
Notes held by the Issuer or any Affiliate of the Issuer), (b) so long as the
Class B Investor Notes are Outstanding and no Class A Investor Notes are
Outstanding, Class B Investor Noteholders holding more than 50% of the Class B
Invested Amount (excluding any Class B Investor Notes held by the Issuer or any
Affiliate of the Issuer) and (c) so long as the Class C Investor Notes are
Outstanding and no Class A Investor Notes or Class B Investor Notes are
Outstanding, Class C Investor Noteholders holding more than 50% of the Class C
Invested Amount (excluding any Class C Investor Notes held by the Issuer or any
Affiliate of the Issuer).
     “Series 2009-2 Required Overcollateralization Amount” means, on any date of
determination during an Accrual Period, the amount, if any, by which (a) the
Series 2009-2 Required Enhancement Amount exceeds (b) the sum of (i) the
Series 2009-2 Reserve Account Amount, (ii) the amount on deposit in the
Series 2009-2 Principal Collection Subaccount on such date (excluding any
amounts deposited therein pursuant to Section 5A.2(d) during the Monthly Period
commencing after the first day of such Accrual Period) and (iii)(A) so long as
the Class A Investor Notes are Outstanding, the sum of the Class B Invested
Amount and the Class C Invested Amount on such date or (B) so long as the
Class B Investor Notes are Outstanding and no Class A Investor Notes are
Outstanding, the Class C Invested Amount on such date.
     “Series 2009-2 Required Percentage” means, on any date of determination,
     (a) so long as the Class A Investor Notes are Outstanding, the percentage
equivalent of a fraction, the numerator of which is $118,660,968.66, and the
denominator of which is $850,000,000.00 unless a Trigger Event shall have
occurred with respect to the most recent Settlement Date, in which case, the
Series 2009-2 Required Percentage on such date will equal 14.96%;
     (b) so long as the Class B Investor Notes are Outstanding and no Class A
Investor Notes are Outstanding, the percentage equivalent of a fraction, the
numerator of which is $87,179,487.18, and the denominator of which is



--------------------------------------------------------------------------------



 



19

$881,400,000.00 unless a Trigger Event shall have occurred with respect to the
most recent Settlement Date, in which case, the Series 2009-2 Required
Percentage on such date will equal 10.89%; or
     (c) so long as the Class C Investor Notes are Outstanding and no Class A
Investor Notes or Class B Investor Notes are Outstanding, the percentage
equivalent of a fraction, the numerator of which is $58,119,658.12, and the
denominator of which is $910,500,000.00 unless a Trigger Event shall have
occurred with respect to the most recent Settlement Date, in which case, the
Series 2009-2 Required Percentage on such date will equal 7.38%.
     “Series 2009-2 Required Reserve Account Amount” means $22,471,988.28.
     “Series 2009-2 Required Yield Supplement Amount” means, as of any
Settlement Date, the excess, if any, of (a) the Series 2009-2 Yield Shortfall
Amount for such Settlement Date over (b) 70% of the product of (x) the
Series 2009-2 Invested Percentage on such Settlement Date and (y) the excess of
(1) the Class X 1999-1B Invested Amount for the current Monthly Period (after
giving effect to any increase thereof on such Settlement Date) over (2) the sum,
with respect to each Obligor of Eligible Receivables as of the close of business
on the first day of such Monthly Period, of the amount, if any, by which the
amount owing by such Obligor in respect of such Eligible Receivables as of such
date exceeds an amount equal to 5.00% of the Class X 1999-1B Invested Amount;
provided, however that upon the occurrence of a Receivables Purchase Termination
Event, the Series 2009-2 Required Yield Supplement Amount will equal the
Series 2009-2 Yield Shortfall Amount for such Settlement Date.
     “Series 2009-2 Reserve Account” is defined in Section 5A.8(a).
     “Series 2009-2 Reserve Account Amount” means, on any date of determination,
the amount on deposit in the Series 2009-2 Reserve Account and available for
withdrawal therefrom.
     “Series 2009-2 Reserve Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 2009-2 Reserve Account
Amount exceeds the Series 2009-2 Required Reserve Account Amount.
     “Series 2009-2 Revolving Period” means the period from and including the
Series 2009-2 Closing Date to but excluding the commencement of the
Series 2009-2 Amortization Period.
     “Series 2009-2 Servicing Fee Percentage” is defined in Section 5.1.
     “Series 2009-2 Settlement Collection Subaccount” is defined in Section
5A.1(a).
     “Series 2009-2 Subaccounts” is defined in Section 5A.1(a).
     “Series 2009-2 Supplemental Servicing Fee” is defined in Section 5.1.



--------------------------------------------------------------------------------



 



20

     “Series 2009-2 Target Overcollateralization Amount” means, on any date of
determination, the greater of (a) 3.9197122874% of the Series 2009-2 Invested
Amount on such date and (b) $16,558,307.16.
     “Series 2009-2 Weighted Average Cost of Funds” means, for any Settlement
Date, the product of (a) the quotient of the aggregate amount of interest
payable on the Series 2009-2 Investor Notes on the next succeeding Payment Date,
divided by the Series 2009-2 Invested Amount as of the first day of the
immediately preceding Series 2009-2 Interest Period and (b) a fraction, the
numerator of which is 360 and the denominator of which is the number of days in
the Series 2009-2 Interest Period ending on such Payment Date.
     “Series 2009-2 Yield Shortfall” means, with respect to any Series 2009-2
Yield Shortfall Lease for any Settlement Date, the quotient of (a) the excess of
(i) the Series 2009-2 Minimum Yield Rate with respect to such Series 2009-2
Yield Shortfall Lease for such Settlement Date over (ii) the sum of (A) the
Finance Charge Rate applicable to such Series 2009-2 Yield Shortfall Lease on
the Determination Date preceding such Settlement Date and (B) the lesser of
(x) the Series 2009-2 Basis Spread with respect to such Series 2009-2 Yield
Shortfall Lease and (y) the excess, if any, of (I) the LIBOR Index on such
Determination Date over (II) the Base Index used to determine the Finance Charge
Rate applicable to such Series 2009-2 Yield Shortfall Lease on such
Determination Date divided by (b) 12.
     “Series 2009-2 Yield Shortfall Amount” means, for any Settlement Date, the
sum of the product with respect to each Series 2009-2 Yield Shortfall Lease of
(a) the Series 2009-2 Invested Percentage on such Settlement Date and (b) the
excess of (i) the Series 2009-2 Yield Shortfall Lease Break Even Amount with
respect to such Series 2009-2 Yield Shortfall Lease for such Settlement Date
over (ii) the product of (A) the fixed monthly management or administrative fee
payable in respect of such Series 2009-2 Yield Shortfall Lease and (B) the
Series 2009-2 Yield Shortfall Lease Remaining Term with respect to such
Series 2009-2 Yield Shortfall Lease for such Settlement Date.
     “Series 2009-2 Yield Shortfall Lease” means, as of any Settlement Date,
each Unit Lease that is a Floating Rate Lease whose Finance Charge Rate plus the
Management Fee Yield with respect to such Unit Lease for such Settlement Date is
less than the Series 2009-2 Minimum Yield Rate for such Settlement Date.
     “Series 2009-2 Yield Shortfall Lease Average Balance” means, with respect
to any Series 2009-2 Yield Shortfall Lease for any Settlement Date, the excess
of (a) the Lease Balance of such Series 2009-2 Yield Shortfall Lease as of the
last day of the immediately preceding Monthly Period over (b) the product of
(i) the quotient of (A) the Lease Balance of such Series 2009-2 Yield Shortfall
Lease as of the last day of the immediately preceding Monthly Period divided by
(B) the Remaining Lease Term with respect to such Series 2009-2 Yield Shortfall
Lease for such Settlement Date, (ii) the Series 2009-2 Yield Shortfall Lease
Remaining Term with respect to such Series 2009-2 Yield Shortfall Lease for such
Settlement Date minus 1 and (iii) 50%.



--------------------------------------------------------------------------------



 



21

     “Series 2009-2 Yield Shortfall Lease Break Even Amount” means, with respect
to any Series 2009-2 Yield Shortfall Lease for any Settlement Date, the product
of (a) the Series 2009-2 Yield Shortfall Lease Remaining Term with respect to
such Series 2009-2 Yield Shortfall Lease for such Settlement Date, (b) the
Series 2009-2 Yield Shortfall with respect to such Series 2009-2 Yield Shortfall
Lease for such Settlement Date and (c) the Series 2009-2 Yield Shortfall Lease
Average Balance with respect to such Series 2009-2 Yield Shortfall Lease for
such Settlement Date.
     “Series 2009-2 Yield Shortfall Lease Remaining Term” means, with respect to
any Series 2009-2 Yield Shortfall Lease for any Settlement Date, the excess
(rounded up to the next integer) of (a) the Remaining Lease Term with respect to
such Series 2009-2 Yield Shortfall Lease for such Settlement Date over (b) the
quotient of (i) the product of (A) the fixed monthly management or
administrative fee payable in respect of such Series 2009-2 Yield Shortfall
Lease and (B) the Remaining Lease Term with respect to such Series 2009-2 Yield
Shortfall Lease for such Settlement Date divided by (ii) the product of (A) the
Lease Balance of such Series 2009-2 Yield Shortfall Lease as of the last day of
the immediately preceding Monthly Period and (B) the Series 2009-2 Yield
Shortfall with respect to such Series 2009-2 Yield Shortfall Lease for such
Settlement Date.
     “Series 2009-2 Yield Supplement Account” is defined in Section 5A.9(a).
     “Series 2009-2 Yield Supplement Account Amount” means, on any date of
determination, the amount on deposit in the Series 2009-2 Yield Supplement
Account and available for withdrawal therefrom.
     “Series 2009-2 Yield Supplement Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 2009-2 Yield Supplement
Account Amount exceeds the Series 2009-2 Required Yield Supplement Amount.
     “Series 2009-2 Yield Supplement Deficiency” means, on any date of
determination, the amount, if any, by which the Series 2009-2 Required Yield
Supplement Amount exceeds the Series 2009-2 Yield Supplement Account Amount.
     “Temporary Global Notes” is defined in Section 6.3.
     “Three Month Average Charge-Off Ratio” means, with respect to any
Settlement Date, the average of the Charge-Off Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
     “Three Month Average Delinquency Ratio” means, with respect to any
Settlement Date, the average of the Delinquency Ratios for such Settlement Date
and the two immediately preceding Settlement Dates.
     “Three Month Average Paid-In Advance Loss Ratio” means, with respect to any
Settlement Date, the average of the Paid-In Advance Loss Ratios for such
Settlement Date and the two immediately preceding Settlement Dates.



--------------------------------------------------------------------------------



 



22

     “Total Cash Available” means, for any Settlement Date, the excess, if any,
of (a) the sum of (i) the aggregate amount of Collections allocated to the
Series 2009-2 General Collection Subaccount pursuant to Section 5A.2(a) during
the immediately preceding Monthly Period, (ii) an amount equal to the product of
the average daily Series 2009-2 Invested Percentage during such Monthly Period
and the amount of the Unit Repurchase Payments paid by the Servicer on such
Settlement Date, (iii) an amount equal to the product of the average daily
Series 2009-2 Invested Percentage during such Monthly Period and the amount of
the Monthly Servicer Advance made by the Servicer on such Settlement Date,
(iv) an amount equal to the product of the average daily Series 2009-2 Invested
Percentage during such Monthly Period and the amount withdrawn from the Gain on
Sale Account pursuant to Section 5.2(e) of the Base Indenture on the Transfer
Date immediately preceding such Settlement Date and (v) the investment income on
amounts on deposit in the Series 2009-2 Principal Collection Subaccount and the
Series 2009-2 General Collection Subaccount transferred to the Series 2009-2
Settlement Collection Subaccount on such Settlement Date pursuant to
Section 5A.1(b) over (b) the amount withdrawn from the Series 2009-2 General
Collection Subaccount pursuant to Section 5A.2(f) during the period commencing
on the Period End Date immediately preceding such Settlement Date to but
excluding such Settlement Date.
     “Tractor” means a vehicle designed to pull a Trailer by means of a fifth
wheel mounted over its rear axel.
     “Trailer” means a truck trailer supported at the rear by its own wheels and
at the front by a fifth wheel mounted to a Tractor.
     “Transfer Date” means, with respect to the Series 2009-2 Investor Notes,
the Business Day immediately prior to each Settlement Date.
     “Trigger Event” means the occurrence of any of the following with respect
to any Settlement Date:
     (a) the Three Month Average Charge-Off Ratio exceeds 0.50%;
     (b) the Three Month Average Paid-In Advance Loss Ratio exceeds 1.00%;
or
     (c) the Three Month Average Delinquency Ratio exceeds 4.50%.
     “Truck” means a vehicle that carries cargo in a body mounted to its chassis
rather than in a Trailer towed by the vehicle.
     “Truck Body” means the outer shell of a motor vehicle that is mounted to a
cab chassis and that covers that chassis from the back of the cab to the end of
the body. A Vehicle shall not be a Truck Body if it also includes the cab.



--------------------------------------------------------------------------------



 



23

ARTICLE II
ARTICLE 5 OF THE BASE INDENTURE
          Sections 5.1 through 5.4 of the Base Indenture and each other Section
of Article 5 of the Indenture relating to another Series shall read in their
entirety as provided in the Base Indenture or any applicable Indenture
Supplement. Article 5 of the Indenture (except for Sections 5.1 through 5.4
thereof and any portion thereof relating to another Series) shall read in its
entirety as follows and shall be exclusively applicable to the Series 2009-2
Investor Notes:
          Section 5A.1 Establishment of Series 2009-2 Subaccounts.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 2009-2 Investor Noteholders
(i) a subaccount of the Collection Account (the “Series 2009-2 Collection
Subaccount”); and (ii) three subaccounts of the Series 2009-2 Collection
Subaccount: (1) the Series 2009-2 General Collection Subaccount, (2) the
Series 2009-2 Principal Collection Subaccount and (3) the Series 2009-2
Settlement Collection Subaccount (respectively, the “Series 2009-2 General
Collection Subaccount,” the “Series 2009-2 Principal Collection Subaccount” and
the “Series 2009-2 Settlement Collection Subaccount”); the accounts established
pursuant to this Section 5A.1(a), collectively, the “Series 2009-2
Subaccounts”), each Series 2009-2 Subaccount to bear a designation indicating
that the funds deposited therein are held for the benefit of the Series 2009-2
Investor Noteholders. The Indenture Trustee shall possess all right, title and
interest in all moneys, instruments, securities and other property on deposit
from time to time in the Series 2009-2 Subaccounts and the proceeds thereof for
the benefit of the Series 2009-2 Investor Noteholders.
          (b) The Issuer shall instruct the institution maintaining the
Collection Account in writing to invest funds on deposit in the Series 2009-2
Subaccounts at all times in Permitted Investments selected by the Issuer (by
standing instructions or otherwise); provided, however, that funds on deposit in
a Series 2009-2 Subaccounts may be invested together with funds held in other
subaccounts of the Collection Account. Amounts on deposit and available for
investment in the Series 2009-2 General Collection Subaccount shall be invested
by the Indenture Trustee at the written direction of the Issuer in Permitted
Investments that mature, or that are payable or redeemable upon demand of the
holder thereof, on or prior to the Business Day immediately preceding the next
Settlement Date. Amounts on deposit and available for investment in the
Series 2009-2 Principal Collection Subaccount shall be invested by the Indenture
Trustee at the written direction of the Issuer in Permitted Investments that
mature, or that are payable or redeemable upon demand of the holder thereof,
(i) in the case of any such investment made during the Series 2009-2 Revolving
Period, on or prior to the next Business Day and (ii) in the case of any such
investment made on any day during the Series 2009-2 Amortization Period, on or
prior to the Business Day immediately preceding the next Settlement Date. On
each Settlement Date, all interest and other investment earnings (net of losses
and investment expenses) on funds deposited in the Series 2009-2 Principal
Collection Subaccount and the Series 2009-2 General Collection Subaccount shall
be deposited in the Series 2009-2 Settlement Collection Subaccount. The Issuer
shall not direct the Indenture Trustee to dispose of (or permit the disposal of)
any Permitted Investments prior to the maturity thereof to the extent such



--------------------------------------------------------------------------------



 



24

disposal would result in a loss of principal of such Permitted Investment. In
the absence of written direction as provided hereunder, all funds on deposit in
the Collection Account shall remain uninvested.
          Section 5A.2 Allocations with Respect to the Series 2009-2 Investor
Notes.
          (a) Prior to 1:00 P.M., New York City time, on each Deposit Date, the
Administrator shall direct the Indenture Trustee in writing to allocate to the
Series 2009-2 Investor Noteholders and deposit in the Series 2009-2 General
Collection Subaccount an amount equal to the product of the Series 2009-2
Invested Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date.
          (b) On the Series 2009-2 Closing Date, the Issuer shall cause the net
proceeds from the sale of the Series 2009-2 Notes to be deposited into the
Series 2009-2 General Collection Subaccount and the Indenture Trustee shall
apply such net proceeds as follows: (i) deposit $22,471,988.28 in the
Series 2009-2 Reserve Account and (i) deposit the remainder of the net proceeds
in the Series 2009-2 Principal Collection Subaccount for application in
accordance with Section 5A.2(e).
          (c) On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 2009-2 Investor
Noteholders and deposit in the Series 2009-2 Settlement Collection Subaccount on
the immediately succeeding Transfer Date amounts withdrawn from the Gain on Sale
Account on such Transfer Date, in an amount equal to the product of the average
daily Series 2009-2 Invested Percentage during the immediately preceding Monthly
Period and the amount withdrawn from the Gain on Sale Account pursuant to
Section 5.2(e) of the Base Indenture on such Transfer Date.
          (d) On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 2009-2 Investor
Noteholders and deposit in the Series 2009-2 Settlement Collection Subaccount on
the immediately succeeding Settlement Date the following amounts:
     (i) any Unit Repurchase Payments made by the Servicer, in an amount equal
to the product of the average daily Series 2009-2 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Unit Repurchase
Payments;
     (ii) the Monthly Servicer Advance made by the Servicer, in an amount equal
to the product of the average daily Series 2009-2 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Monthly Servicer
Advance; and
     (iii) payments made under the Lease Rate Caps maintained by the Issuer
pursuant to Sections 5A.11, in an amount equal to the product of the average
daily Series 2009-2 Invested Percentage during the immediately preceding Monthly
Period and the amount of such payments.



--------------------------------------------------------------------------------



 



25

          (e) During the Series 2009-2 Revolving Period, the Administrator may
direct the Indenture Trustee in writing by 1:00 P.M., New York City time, on any
Business Day to withdraw amounts on deposit in the Series 2009-2 Principal
Collection Subaccount for any of the following purposes:
     (i) if such Business Day is a Borrowing Date, to fund all or a portion of
the Loan being made to Holdings on such Borrowing Date pursuant to the Loan
Agreement; or
     (ii) to reduce the Invested Amount of any Series of Investor Notes.
          (f) Prior to the occurrence of a Potential Amortization Event or an
Amortization Event, on any Business Day during the period commencing on a Period
End Date to but excluding the next succeeding Settlement Date on which the
Administrator is able to determine the amounts to be distributed from the
Series 2009-2 Settlement Collection Subaccount pursuant to paragraphs (i)
through (xi) of Section 5A.4(c) on such Settlement Date, the Administrator may
direct the Indenture Trustee in writing to withdraw from the Series 2009-2
General Collection Subaccount and remit to the Issuer the Series 2009-2
Available Excess Collections Amount for such Business Day.
          Section 5A.3 Determination of Interest.
          (a) The Bank of New York Mellon is hereby appointed Calculation Agent
for the purpose of determining the Series 2009-2 Note Rates for each
Series 2009-2 Interest Period. On each LIBOR Determination Date, the Calculation
Agent shall determine the Series 2009-2 Note Rate for each Class of
Series 2009-2 Investor Notes for the next succeeding Series 2009-2 Interest
Period and deliver notice of such Series 2009-2 Note Rates to the Indenture
Trustee. On each LIBOR Determination Date, the Indenture Trustee shall deliver
to the Administrator notice of the Series 2009-2 Note Rate for each Class of
Series 2009-2 Investor Notes for the next succeeding Series 2009-2 Interest
Period.
          (b) On each Determination Date, the Administrator shall determine
(i) the excess, if any (the “Class A Interest Shortfall Amount”), of (A) the sum
of (x) the Class A Monthly Interest for the Series 2009-2 Interest Period ending
on the next succeeding Payment Date and (y) the Class A Interest Shortfall
Amount, if any, as of the preceding Payment Date (together with Additional
Interest on such Class A Interest Shortfall Amount) (such sum, the “Class A
Monthly Interest Payment”) over (B) the amount which will be available to pay
interest on the Class A Investor Notes in accordance with Section 5A.5 on such
Payment Date, (ii) the excess, if any (the “Class B Interest Shortfall Amount”),
of (A) the sum of (x) the Class B Monthly Interest for the Series 2009-2
Interest Period ending on the next succeeding Payment Date and (y) the Class B
Interest Shortfall Amount, if any, as of the preceding Payment Date (together
with Additional Interest on such Class B Interest Shortfall Amount) (such sum,
the “Class B Monthly Interest Payment”) over (B) the amount which will be
available to pay interest on the Class B Investor Notes in accordance with
Section 5A.5 on such Payment Date and (iii) the excess, if any (the “Class C
Interest Shortfall Amount”), of (A) the sum of (x) the Class C Monthly Interest
for the Series 2009-2 Interest Period ending on the next succeeding Payment Date
and (y) the Class C Interest Shortfall Amount, if any, as of the preceding
Payment Date (together with Additional



--------------------------------------------------------------------------------



 



26

Interest on such Class C Interest Shortfall Amount) (such sum, the “Class C
Monthly Interest Payment”) over (B) the amount which will be available to pay
interest on the Class C Investor Notes in accordance with Section 5A.5 on such
Payment Date. If the Class A Interest Shortfall Amount with respect to any
Payment Date is greater than zero, payments of interest to the Class A Investor
Noteholders will be reduced on a pro rata basis, based on the amount of interest
payable to each such Class A Investor Noteholder, by such Class A Interest
Shortfall Amount. If the Class B Interest Shortfall Amount with respect to any
Payment Date is greater than zero, payments of interest to the Class B Investor
Noteholders will be reduced on a pro rata basis, based on the amount of interest
payable to each such Class B Investor Noteholder, by such Class B Interest
Shortfall Amount. If the Class C Interest Shortfall Amount with respect to any
Payment Date is greater than zero, payments of interest to the Class C Investor
Noteholders will be reduced on a pro rata basis, based on the amount of interest
payable to each such Class C Investor Noteholder, by such Class C Interest
Shortfall Amount. An additional amount of interest (“Additional Interest”) shall
accrue on the Class A Interest Shortfall Amount, the Class B Interest Shortfall
Amount and the Class C Interest Shortfall Amount for each Series 2009-2 Interest
Period at the applicable Series 2009-2 Note Rate for such Series 2009-2 Interest
Period.
          Section 5A.4 Monthly Application of Collections.
          (a) On each Settlement Date, the Administrator shall direct the
Indenture Trustee in writing to withdraw from the Series 2009-2 General
Collection Subaccount and allocate to the Series 2009-2 Settlement Collection
Subaccount an amount equal to Total Cash Available for such Settlement Date
(less an amount equal to the investment income from the Series 2009-2 General
Collection Subaccount and the Series 2009-2 Principal Collection Subaccount
transferred to the Series 2009-2 Settlement Collection Subaccount pursuant to
Section 5A.1(b)).
     (b) (i) If the Administrator determines that the aggregate amount
distributable from the Series 2009-2 Settlement Collection Subaccount pursuant
to paragraphs (i) through (viii) of Section 5A.4(c) on any Settlement Date
exceeds the Total Cash Available for such Settlement Date (the “Deficiency”),
the Administrator shall notify the Indenture Trustee thereof in writing at or
before 10:00 A.M., New York City time, on the Business Day immediately preceding
such Settlement Date, and the Indenture Trustee shall, in accordance with such
notice, by 11:00 A.M., New York City time, on such Settlement Date, withdraw
from the Series 2009-2 Reserve Account and deposit in the Series 2009-2
Settlement Collection Subaccount an amount equal to the least of (x) such
Deficiency, (y) the product of the average daily Series 2009-2 Invested
Percentage during the immediately preceding Monthly Period and Aggregate Net
Lease Losses for such Monthly Period and (z) the Series 2009-2 Reserve Account
Amount and, to the extent that such amount is less than the Deficiency, withdraw
from the Series 2009-2 Yield Supplement Account and deposit in the Series 2009-2
Settlement Collection Subaccount an amount equal to the lesser of the amount of
such insufficiency and the Series 2009-2 Yield Supplement Account Amount. If the
Deficiency with respect to any Settlement Date exceeds the amounts to be
withdrawn from the Series 2009-2 Reserve Account and the Series 2009-2 Yield
Supplement Account pursuant to the immediately preceding sentence, the
Administrator shall instruct the Indenture Trustee in writing at or before
10:00 A.M., New York City time, on the Business Day immediately preceding such
Settlement Date, and the Indenture



--------------------------------------------------------------------------------



 



27

Trustee shall, in accordance with such notice, by 11:00 A.M., New York City
time, on such Settlement Date, withdraw from the Series 2009-2 Reserve Account
and deposit in the Series 2009-2 Settlement Collection Subaccount an amount
equal to the lesser of (x) the remaining portion of the Deficiency and (y) the
Series 2009-2 Reserve Account Amount (after giving effect to the withdrawal
described in the immediately preceding sentence).
          (ii) If the Administrator determines that (A) the amount to be
deposited in the Series 2009-2 Distribution Account in accordance with
Section 5A.4(c)(viii) and paid to the Class A Investor Noteholders pursuant to
Section 5A.6 on the Class A Final Maturity Date is less than the Class A
Invested Amount, (B) the amount to be deposited in the Series 2009-2
Distribution Account in accordance with Section 5A.4(c)(viii) and paid to the
Class B Investor Noteholders pursuant to Section 5A.6 on the Class B Final
Maturity Date is less than the Class B Invested Amount or (C) the amount to be
deposited in the Series 2009-2 Distribution Account in accordance with
Section 5A.4(c)(viii) and paid to the Class C Investor Noteholders pursuant to
Section 5A.6 on the Class C Final Maturity Date is less than the Class C
Invested Amount, the Administrator shall notify the Indenture Trustee thereof in
writing at or before 10:00 A.M., New York City time, on the Business Day
immediately preceding the Settlement Date preceding such Final Maturity Date,
and the Indenture Trustee shall, in accordance with such notice, by 11:00 A.M.,
New York City time, on such Settlement Date, withdraw from the Series 2009-2
Reserve Account and deposit in the Series 2009-2 Distribution Account an amount
equal to the lesser of such insufficiency and the Series 2009-2 Reserve Account
Amount (after giving effect to any withdrawal therefrom pursuant to
Section 5A.4(b)(i) on such Settlement Date). In addition, if the Series 2009-2
Reserve Account Amount is less than such insufficiency on the Class C Final
Maturity Date, the Administrator shall notify the Indenture Trustee thereof in
writing at or before 10:00 A.M., New York City time, on the Business Day
immediately preceding the Settlement Date preceding the Class C Final Maturity
Date, and the Indenture Trustee shall, in accordance with such notice, by
11:00 A.M., New York City time, on such Settlement Date, withdraw from the
Series 2009-2 Yield Supplement Account and deposit in the Series 2009-2
Distribution Account an amount equal to the lesser of such remaining
insufficiency and the Series 2009-2 Yield Supplement Account Amount (after
giving effect to any withdrawal therefrom pursuant to Section 5A.4(b)(i) on such
Settlement Date).
          (c) On each Settlement Date, based solely on the information contained
in the Monthly Settlement Statement with respect to Series 2009-2 Investor
Notes, the Indenture Trustee shall apply the following amounts allocated to, or
deposited in, the Series 2009-2 Settlement Collection Subaccount on such
Settlement Date in the following order of priority:
     (i) to the Gain On Sale Account, an amount equal to the Series 2009-2
Monthly Residual Value Gain, if any, for such Settlement Date;
     (ii) to the Servicer, an amount equal to the Series 2009-2 Monthly Servicer
Advance Reimbursement Amount for such Settlement Date;



--------------------------------------------------------------------------------



 



28

     (iii) if VMS is not the Servicer, to the Servicer, an amount equal to the
Series 2009-2 Basic Servicing Fee for the preceding Monthly Period plus, on the
first Settlement Date following the transfer of the servicing from VMS to a
successor Servicer pursuant to Section 9.1 of the Series 1999-1 SUBI Servicing
Supplement, to the extent not reimbursed by VMS, the reasonable costs and
expenses of the successor Servicer incurred in connection with the transfer of
the servicing, in an amount up to $250,000;
     (iv) to the Series 2009-2 Distribution Account, an amount equal to the
Monthly Interest Payment payable on the next succeeding Payment Date;
     (v) if VMS is the Servicer, to the Servicer, an amount equal to the
Series 2009-2 Basic Servicing Fee for the preceding Monthly Period;
     (vi) to the Back-up Servicer, an amount equal to the lesser of (x) $9,485
and (y) the amount then payable to the Back-up Servicer pursuant to the Back-up
Servicing Agreement;
     (vii) to the Administrator, an amount equal to the Series 2009-2
Administrator Fee for the preceding Monthly Period;
     (viii) (A) on any Settlement Date immediately succeeding a Monthly Period
falling in the Series 2009-2 Revolving Period, to the Series 2009-2 Principal
Collection Subaccount, an amount equal to the Series 2009-2 Allocated Asset
Amount Deficiency, if any, on such Settlement Date and (B) on the earlier of
(x) the second Settlement Date following the February 2011 Period End Date or
(y) the first Settlement Date following the occurrence of an Amortization Event,
to the Series 2009-2 Distribution Account, an amount equal to the lesser of the
Series 2009-2 Principal Payment Amount for such Settlement Date and the
Series 2009-2 Invested Amount on such Settlement Date;
     (ix) to the Series 2009-2 Reserve Account, to the extent that a
Series 2009-2 Liquid Credit Enhancement Deficiency exists or, on any Settlement
Date immediately succeeding a Monthly Period falling in the Series 2009-2
Amortization Period, to the extent that a Series 2009-2 Allocated Asset Amount
Deficiency exists, an amount equal to the greater of such deficiencies;
     (x) to the Series 2009-2 Yield Supplement Account, to the extent that a
Series 2009-2 Yield Supplement Deficiency exists (or, will exist after giving
effect to any reduction in the Class X 1999-1B Invested Amount on such
Settlement Date), an amount equal to such deficiency;
     (xi) if VMS is not the Servicer, to the Servicer, an amount equal to any
Series 2009-2 Supplemental Servicing Fee for the preceding Monthly Period and
any unpaid 2009-2 Supplemental Servicing Fee for any prior Monthly Period; and
     (xii) to, or at the written direction of, the Issuer, an amount equal to
the balance remaining in the Series 2009-2 Settlement Collection Subaccount.



--------------------------------------------------------------------------------



 



29

          Section 5A.5 Payment of Monthly Interest Payment.
          On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2009-2 Investor Notes,
the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, distribute from the Series 2009-2 Distribution Account the Monthly
Interest Payment in the following order of priority to the extent of the amount
deposited in the Series 2009-2 Distribution Account for the payment of interest
pursuant to Section 5A.4(c)(iv) on the immediately preceding Settlement Date:
          (a) pro rata to each Class A Investor Noteholder, an amount equal to
the Class A Monthly Interest Payment payable on such Payment Date;
          (b) pro rata to each Class B Investor Noteholder, an amount equal to
the Class B Monthly Interest Payment payable on such Payment Date; and
          (c) pro rata to each Class C Investor Noteholder, an amount equal to
the Class C Monthly Interest Payment payable on such Payment Date.
          Section 5A.6 Payment of Principal.
          (a) The principal amount of each Class of the Series 2009-2 Investor
Notes shall be due and payable on the Final Maturity Date with respect to such
Class.
          (b) On the earlier of (x) the second Payment Date following the
February 2011 Period End Date or (y) the first Payment Date following the first
Settlement Date on or after the date of the occurrence of an Amortization Event
and on each Payment Date thereafter, based solely on the information contained
in the Monthly Settlement Statement with respect to the Series 2009-2 Investor
Notes, the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, distribute from the Series 2009-2 Distribution Account the amount
deposited therein pursuant to Section 5A.4(c)(viii) and Section 5A.4(b)(ii) on
the immediately preceding Settlement Date in the following order of priority:
     (i) pro rata to each Class A Investor Noteholder until the Class A Invested
Amount is reduced to zero;
     (ii) pro rata to each Class B Investor Noteholder until the Class B
Invested Amount is reduced to zero; and
     (iii) pro rata to each Class C Investor Noteholder until the Class C
Invested Amount is reduced to zero.
          (c) The Indenture Trustee shall notify the Person in whose name a
Series 2009-2 Investor Note is registered at the close of business on the Record
Date preceding the Payment Date on which the Issuer expects that the final
installment of principal of and interest on such Series 2009-2 Investor Note
will be paid. Such notice shall be made at the expense of the Administrator and
shall be mailed within three (3) Business Days of receipt of a Monthly
Settlement Statement indicating that such final payment will be made and shall
specify that such final installment will be payable only upon presentation and
surrender of such Series 2009-2



--------------------------------------------------------------------------------



 



30

Investor Note and shall specify the place where such Series 2009-2 Investor Note
may be presented and surrendered for payment of such installment. Notices in
connection with redemptions of Series 2009-2 Investor Notes shall be
(i) transmitted by facsimile to Series 2009-2 Investor Noteholders holding
Global Notes and (ii) sent by registered mail to Series 2009-2 Investor
Noteholders holding Definitive Notes and shall specify that such final
installment will be payable only upon presentation and surrender of such
Series 2009-2 Investor Note and shall specify the place where such Series 2009-2
Investor Note may be presented and surrendered for payment of such installment.
          Section 5A.7 The Administrator’s Failure to Instruct the Indenture
Trustee to Make a Deposit or Payment.
          When any payment or deposit hereunder or under any other Transaction
Document is required to be made by the Indenture Trustee at or prior to a
specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
If the Administrator fails to give notice or instructions to make any payment
from or deposit into the Collection Account or any subaccount thereof required
to be given by the Administrator, at the time specified herein or in any other
Transaction Document (after giving effect to applicable grace periods), the
Indenture Trustee shall make such payment or deposit into or from the Collection
Account or such subaccount without such notice or instruction from the
Administrator; provided that the Administrator, upon request of the Indenture
Trustee, promptly provides the Indenture Trustee with all information necessary
to allow the Indenture Trustee to make such a payment or deposit. In the event
that the Indenture Trustee shall take or refrain from taking action pursuant to
this Section 5A.7, the Administrator shall, by 5:00 P.M., New York City time, on
any day the Indenture Trustee makes a payment or deposit based on information or
direction from the Administrator, provide (i) written confirmation of any such
direction and (ii) written confirmation of all information used by the
Administrator in giving any such direction.
          Section 5A.8 Series 2009-2 Reserve Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 2009-2 Investor Noteholders
an account (the “Series 2009-2 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2009-2 Investor Noteholders. The Series 2009-2 Reserve Account shall be
an Eligible Deposit Account; provided that, if at any time such account is not
an Eligible Deposit Account, then the Indenture Trustee shall, within 30 days of
obtaining knowledge of such reduction, establish a new Series 2009-2 Reserve
Account that is an Eligible Deposit Account. If the Indenture Trustee
establishes a new Series 2009-2 Reserve Account, it shall transfer all cash and
investments from the non-qualifying Series 2009-2 Reserve Account into the new
Series 2009-2 Reserve Account. Initially, the Series 2009-2 Reserve Account will
be established with The Bank of New York Mellon.
          (b) The Issuer may instruct the institution maintaining the
Series 2009-2 Reserve Account in writing to invest funds on deposit in the
Series 2009-2 Reserve Account from time to time in Permitted Investments
selected by the Issuer (by standing instructions or otherwise); provided,
however, that any such investment shall mature not later than the Business Day
prior



--------------------------------------------------------------------------------



 



31

to the Settlement Date following the date on which such funds were received. In
absence of written direction as provided hereunder, funds on deposit in the
Series 2009-2 Reserve Account shall remain uninvested.
          (c) All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 2009-2 Reserve Account shall be deemed to
be on deposit and available for distribution.
          (d) If there is a Series 2009-2 Reserve Account Surplus on any
Settlement Date, the Administrator may notify the Indenture Trustee thereof in
writing and instruct the Indenture Trustee to withdraw from the Series 2009-2
Reserve Account and pay to the Issuer, and the Indenture Trustee shall withdraw
from the Series 2009-2 Reserve Account and pay to the Issuer, so long as no
Series 2009-2 Allocated Asset Amount Deficiency exists or would result
therefrom, an amount up to the lesser of (i) such Series 2009-2 Reserve Account
Surplus on such Business Day and (ii) the Series 2009-2 Reserve Account Amount
on such Business Day.
          (e) Amounts will be withdrawn from the Series 2009-2 Reserve Account
in accordance with Section 5A.4(b).
          (f) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 2009-2 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 2009-2 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2009-2 Reserve Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 2009-2 Reserve Account or the funds on deposit therein from
time to time; (iv) all investments made at any time and from time to time with
monies in the Series 2009-2 Reserve Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2009-2 Reserve Account, the funds on deposit therein
from time to time or the investments made with such funds; and (vi) all proceeds
of any and all of the foregoing, including, without limitation, cash. The
Indenture Trustee and the Series 2009-2 Investor Noteholders shall have no
interest in any amounts withdrawn from the Series 2009-2 Reserve Account and
paid to the Issuer.
          (g) On the Series 2009-2 Note Termination Date, the Indenture Trustee,
acting in accordance with the written instructions of the Administrator shall
withdraw from the Series 2009-2 Reserve Account all amounts on deposit therein
and pay them to the Issuer.
          Section 5A.9 Series 2009-2 Yield Supplement Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 2009-2 Investor Noteholders
an account (the “Series 2009-2 Yield Supplement Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-2 Investor Noteholders. The



--------------------------------------------------------------------------------



 



32

Series 2009-2 Yield Supplement Account shall be an Eligible Deposit Account;
provided that, if at any time such account is not an Eligible Deposit Account,
then the Indenture Trustee shall, within 30 days of obtaining knowledge of such
reduction, establish a new Series 2009-2 Yield Supplement Account that is an
Eligible Deposit Account. If the Indenture Trustee establishes a new
Series 2009-2 Yield Supplement Account, it shall transfer all cash and
investments from the non-qualifying Series 2009-2 Yield Supplement Account into
the new Series 2009-2 Yield Supplement Account. Initially, the Series 2009-2
Yield Supplement Account will be established The Bank of New York Mellon.
          (b) The Issuer may instruct the institution maintaining the
Series 2009-2 Yield Supplement Account in writing to invest funds on deposit in
the Series 2009-2 Yield Supplement Account from time to time in Permitted
Investments selected by the Issuer (by standing instructions or otherwise);
provided, however, that any such investment shall mature not later than the
Business Day prior to the Settlement Date following the date on which such funds
were received. In absence of written direction as provided hereunder, funds on
deposit in the Series 2009-2 Yield Supplement Account shall remain uninvested.
          (c) All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 2009-2 Yield Supplement Account shall be
deemed to be on deposit and available for distribution.
          (d) If there is a Series 2009-2 Yield Supplement Account Surplus on
any Settlement Date, the Administrator may notify the Indenture Trustee thereof
in writing and request the Indenture Trustee to withdraw from the Series 2009-2
Yield Supplement Account pay to the Issuer, and the Indenture Trustee shall
withdraw from the Series 2009-2 Yield Supplement Account and pay to the Issuer,
an amount up to the lesser of (i) such Series 2009-2 Yield Supplement Account
Surplus on such Business Day and (ii) the Series 2009-2 Yield Supplement Account
Amount on such Business Day.
          (e) Amounts will be withdrawn from the Series 2009-2 Yield Supplement
Account in accordance with Section 5A.4(b).
          (f) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 2009-2 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 2009-2 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2009-2 Yield Supplement Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2009-2 Yield Supplement Account or the funds on deposit
therein from time to time; (iv) all investments made at any time and from time
to time with monies in the Series 2009-2 Yield Supplement Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2009-2 Yield
Supplement Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash. The Indenture



--------------------------------------------------------------------------------



 



33

Trustee and the Series 2009-2 Investor Noteholders shall have no interest in any
amounts withdrawn from the Series 2009-2 Yield Supplement Account and paid to
the Issuer.
          (g) On the Series 2009-2 Note Termination Date, the Indenture Trustee,
acting in accordance with the written instructions of the Administrator shall
withdraw from the Series 2009-2 Yield Supplement Account all amounts on deposit
therein and pay them to the Issuer.
          Section 5A.10 Series 2009-2 Distribution Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 2009-2 Investor Noteholders
an account (the “Series 2009-2 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-2 Investor Noteholders. The Series 2009-2 Distribution Account
shall be an Eligible Deposit Account; provided that, if at any time such account
is not an Eligible Deposit Account, then the Indenture Trustee shall, within
30 days of obtaining knowledge of such reduction, establish a new Series 2009-2
Distribution Account that is an Eligible Deposit Account. If the Indenture
Trustee establishes a new Series 2009-2 Distribution Account, it shall transfer
all cash and investments from the non-qualifying Series 2009-2 Distribution
Account into the new Series 2009-2 Distribution Account. Initially, the Series
2009-2 Distribution Account will be established with The Bank of New York
Mellon.
          (b) The Issuer may instruct the institution maintaining the
Series 2009-2 Distribution Account in writing to invest funds on deposit in the
Series 2009-2 Distribution Account from time to time in Permitted Investments
selected by the Issuer (by standing instructions or otherwise); provided,
however, that any such investment shall mature not later than the Business Day
prior to the Payment Date following the date on which such funds were received.
In absence of written direction as provided hereunder, funds on deposit in the
Series 2009-2 Distribution Account shall remain uninvested.
          (c) On each Payment Date, the Indenture Trustee shall pay to the
Issuer all interest and earnings (net of losses and investment expenses) paid on
funds on deposit in the Series 2009-2 Distribution Account since the immediately
preceding Payment Date.
          (d) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 2009-2 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 2009-2 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2009-2 Distribution Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 2009-2 Distribution Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2009-2 Distribution Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2009-2 Distribution Account, the
funds on deposit therein from time to time or the investments made with such
funds from time to time; and (vi) all



--------------------------------------------------------------------------------



 



34

proceeds of any and all of the foregoing, including, without limitation, cash.
The Indenture Trustee and the Series 2009-2 Investor Noteholders shall have no
interest in any amounts withdrawn from the Series 2009-2 Distribution Account
and paid to the Issuer.
          Section 5A.11 Lease Rate Caps.
          (a) The Issuer shall have obtained on the Series 2009-2 Closing Date
and shall thereafter maintain one or more interest rate caps, substantially in
the form of Exhibit F hereto, each from a Series 2009-2 Eligible Counterparty,
having, in the aggregate, a notional amount on the Series 2009-2 Closing Date at
least equal to the aggregate Lease Balance of all Fixed Rate Leases allocated to
the Lease SUBI Portfolio as of the last day of the Monthly Period immediately
preceding the Series 2009-2 Closing Date, plus, in the case of all such Fixed
Rate Leases that are Closed-End Leases, the aggregate Stated Residual Values of
the related Leased Vehicles and on each Settlement Date thereafter at least
equal to the aggregate scheduled Lease Balance of all such Fixed Rate Leases as
of the last day of the Monthly Period immediately preceding such Settlement
Date, plus, in the case of all such Fixed Rate Leases that are Closed-End
Leases, the aggregate Stated Residual Values of the related Leased Vehicles, and
an effective strike rate based on the eurodollar rate set forth therein in
effect on the dates set forth therein at the most equal to the weighted average
fixed rate of interest on such Fixed Rate Leases minus 1.9875% per annum.
          (b) The Issuer shall have obtained on the Series 2009-2 Closing Date
and shall thereafter maintain either (i) one or more interest rate caps,
substantially in the form of Exhibit F hereto, each from a Series 2009-2
Eligible Counterparty, having, in the aggregate, a notional amount on the
Series 2009-2 Closing Date at least equal to the aggregate Lease Balance of all
Floating Rate Leases providing for the right to convert the floating rate at
which the finance charges accrue thereunder to a fixed rate that is not based on
PHH’s cost of funds allocated to the Lease SUBI Portfolio as of the last day of
the Monthly Period immediately preceding the Series 2009-2 Closing Date, plus,
in the case of all such Floating Rate Leases that are Closed-End Leases, the
aggregate Stated Residual Values of the related Leased Vehicles and on each
Settlement Date thereafter at least equal to the aggregate scheduled Lease
Balance of all such Floating Rate Leases (other than any such Floating Rate
Lease that has been converted to a Fixed Rate Lease and as to which the Issuer
shall have obtained an interest rate cap in accordance with Section 5A.11(c)) as
of the last day of the Monthly Period immediately preceding such Settlement
Date, plus, in the case of all such Floating Rate Leases that are Closed-End
Leases, the aggregate Stated Residual Values of the related Leased Vehicles, and
an effective strike rate based on the eurodollar rate set forth therein in
effect on the dates set forth therein at the most equal to the weighted average
margin that would be added to the rates set forth in such Floating Rate Leases
to determine the fixed rates at which finance charges would accrue thereunder
upon conversion minus 1.9875% per annum or (ii) such other hedging instrument or
mechanism with respect to such Floating Rate Leases with respect to which the
Rating Agency Condition shall have been satisfied.
          (c) On or prior to the date that any Fixed Rate Lease is allocated to
the Lease SUBI Portfolio on or after the Series 2009-2 Closing Date, the Issuer
shall have obtained and shall thereafter maintain an interest rate cap,
substantially in the form of Exhibit D hereto, from a Series 2009-2 Eligible
Counterparty having a notional amount equal to the initial Lease Balance



--------------------------------------------------------------------------------



 



35

of such Fixed Rate Lease, plus, in the case of a Closed-End Lease, the Stated
Residual Value of the related Leased Vehicle and on each Settlement Date
thereafter at least equal to the scheduled Lease Balance of such Fixed Rate
Lease as of the last day of the Monthly Period immediately preceding such
Settlement Date, plus, in the case of a Closed-End Lease, the Stated Residual
Value of the related Leased Vehicle and an effective strike rate based on the
eurodollar rate set forth therein in effect on the dates set forth therein at
the most equal to the fixed rate of interest on such Fixed Rate Lease minus
1.9875% per annum.
          (d) On or prior to each Settlement Date, the Issuer shall have
obtained and shall thereafter maintain an interest rate cap substantially in the
form of Exhibit D hereto, from a Series 2009-2 Eligible Counterparty having a
notional amount equal to the aggregate Lease Balance of each Floating Rate Lease
allocated to the Lease SUBI that shall have been converted to a Fixed Rate Lease
during the immediately preceding Monthly Period, plus, in the case of a
Closed-End Lease, the Stated Residual Value of the related Leased Vehicle and on
each Settlement Date thereafter at least equal to the scheduled Lease Balance of
such newly converted Fixed Rate Lease as of the last day of the Monthly Period
immediately preceding such Settlement Date, plus, in the case of a Closed-End
Lease, the Stated Residual Value of the related Leased Vehicle and an effective
strike rate based on the eurodollar rate set forth therein in effect on the
dates set forth therein at the most equal to the fixed rate of interest on such
newly converted Fixed Rate Lease minus 1.9875% per annum.
          (e) If, at any time, any provider of an interest rate cap required to
be obtained and maintained by the Issuer pursuant to this Section 5A.11 is not a
Series 2009-2 Eligible Counterparty, the Issuer shall cause such provider to
take the actions required of it under the terms of the interest rate cap to
which it is a party within the time frames set forth therein following such
occurrence. If any such provider of an interest rate cap fails to take the
actions required of it under the terms of its interest rate cap, the Issuer
shall, at such provider’s expense, obtain a replacement interest rate cap on the
same terms from a Series 2009-2 Eligible Counterparty and, simultaneously with
such replacement, the Issuer shall terminate the interest rate cap being
replaced. The Issuer will not permit any interest rate cap required to be
obtained and maintained by the Issuer pursuant to this Section 5A.11 to be
terminated or transferred in whole or in part unless a replacement interest rate
cap therefor has been provided as described in the immediately preceding
sentence and, after giving effect thereto, the Issuer has the interest rate caps
required to be obtained and maintained by the Issuer pursuant to this Section
5A.11.
          Section 5A.12 Indenture Trustee As Securities Intermediary.
          (a) The Indenture Trustee or other Person holding the Series 2009-2
Reserve Account, the Series 2009-2 Yield Supplement Account or the Series 2009-2
Distribution Account (each a “Series 2009-2 Designated Account”) shall be the
“Securities Intermediary”. If the Securities Intermediary in respect of any
Series 2009-2 Designated Account is not the Indenture Trustee, the Issuer shall
obtain the express agreement of such Person to the obligations of the Securities
Intermediary set forth in this Section 5A.12.
          (b) The Securities Intermediary agrees that:



--------------------------------------------------------------------------------



 



36

     (i) The Series 2009-2 Designated Accounts are accounts to which “financial
assets” within the meaning of Section 8-102(a)(9) (“Financial Assets”) of the
UCC in effect in the State of New York (the “New York UCC”) will be credited;
     (ii) All securities or other property underlying any Financial Assets
credited to any Series 2009-2 Designated Account shall be registered in the name
of the Securities Intermediary, indorsed to the Securities Intermediary or in
blank or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any Financial Asset credited to any
Series 2009-2 Designated Account be registered in the name of the Issuer,
payable to the order of the Issuer or specially endorsed to the Issuer;
     (iii) All property delivered to the Securities Intermediary pursuant to
this Indenture Supplement will be promptly credited to the appropriate
Series 2009-2 Designated Account;
     (iv) Each item of property (whether investment property, security,
instrument or cash) credited to a Series 2009-2 Designated Account shall be
treated as a Financial Asset;
     (v) If at any time the Securities Intermediary shall receive any order from
the Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Series 2009-2 Designated Accounts, the Securities Intermediary
shall comply with such entitlement order without further consent by the Issuer
or the Administrator;
     (vi) The Series 2009-2 Designated Accounts shall be governed by the laws of
the State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, New York shall be deemed to the Securities Intermediary’s
jurisdiction and the Series 2009-2 Designated Accounts (as well as the
“securities entitlements” (as defined in Section 8-102(a)(17) of the New York
UCC) related thereto) shall be governed by the laws of the State of New York;
     (vii) The Securities Intermediary has not entered into, and until
termination of this Indenture Supplement, will not enter into, any agreement
with any other Person relating to the Series 2009-2 Designated Accounts and/or
any Financial Assets credited thereto pursuant to which it has agreed to comply
with entitlement orders (as defined in Section 8-102(a)(8) of the New York UCC)
of such other Person and the Securities Intermediary has not entered into, and
until the termination of this Indenture Supplement will not enter into, any
agreement with the Issuer purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 5A.12(b)(v) of this Indenture Supplement; and
     (viii) Except for the claims and interest of the Indenture Trustee and the
Issuer in the Series 2009-2 Designated Accounts, the Securities Intermediary
knows of no claim to, or interest, in the Series 2009-2 Designated Accounts or
in any Financial Asset credited thereto. If the Securities Intermediary has
actual knowledge of the assertion by any other person of any lien, encumbrance,
or adverse claim (including



--------------------------------------------------------------------------------



 



37

any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Series 2009-2 Designated Account or in any Financial Asset
carried therein, the Securities Intermediary will promptly notify the Indenture
Trustee, the Administrator and the Issuer thereof.
          (c) The Indenture Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Series 2009-2 Designated
Accounts and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2009-2 Designated
Accounts.
ARTICLE III
AMORTIZATION EVENTS
          If any one of the following events shall occur with respect to the
Series 2009-2 Investor Notes:
          (a) the Series 2009-2 Reserve Account shall have become subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien);
          (b) the Series 2009-2 Yield Supplement Account shall have become
subject to an injunction, estoppel or other stay or a Lien (other than a
Permitted Lien);
          (c) a Series 2009-2 Liquid Credit Enhancement Deficiency shall occur
and continue for at least two Business Days;
          (d) a Series 2009-2 Allocated Asset Amount Deficiency shall occur and
continue for at least two Business Days;
          (e) a Series 2009-2 Yield Supplement Deficiency shall occur and
continue for at least two Business Days;
          (f) the Three Month Average Charge-Off Ratio with respect to any
Settlement Date exceeds 1.00%;
          (g) the Three Month Average Paid-In Advance Loss Ratio with respect to
any Settlement Date exceeds 1.50%;
          (h) the Three Month Average Delinquency Ratio with respect to any
Settlement Date exceeds 7.00%;
          (i) the Loan Principal Amount on any Settlement Date is less than the
Aggregate Invested Amount on such Settlement Date;
          (j) any Servicer Termination Event shall occur;
          (k) any Termination Event shall occur;



--------------------------------------------------------------------------------



 



38

          (l) an Event of Default with respect to the Series 2009-2 Investor
Notes shall occur;
          (m) an Insolvency Event shall occur with respect to SPV, Holdings, the
Origination Trust, VMS, PHH Sub 1, PHH Sub 2 or PHH;
          (n) a Lease Rate Cap Event shall occur and continue for two Business
Days;
          (o) failure on the part of the Issuer (i) to make any payment or
deposit required by the terms of the Indenture (or within the applicable grace
period which shall not exceed two Business Days after the date such payment or
deposit is required to be made) or (ii) duly to observe or perform in any
material respect any covenants or agreements of the Issuer set forth in the Base
Indenture or this Indenture Supplement (other than any such failure that
constitutes a Lease Rate Cap Event), which failure continues unremedied for a
period of 30 days after there shall have been given to the Issuer by the
Indenture Trustee or the Issuer and the Indenture Trustee by any Series 2009-2
Investor Noteholder, written notice specifying such default and requiring it to
be remedied;
          (p) any representation or warranty made by the Issuer in the Base
Indenture or this Indenture Supplement, or any information required to be
delivered by the Issuer to the Indenture Trustee shall prove to have been
incorrect in any material respect when made or when delivered, which continues
to be incorrect in any material respect for a period of 30 days after there
shall have been given to the Issuer by the Indenture Trustee or the Issuer and
the Indenture Trustee by any Series 2009-2 Investor Noteholder, written notice
thereof;
          (q) the Indenture Trustee shall for any reason cease to have a valid
and perfected first priority security interest in the Collateral or any of VMS,
the Issuer or any Affiliate of either thereof shall so assert;
          (r) there shall have been filed against PHH, PHH Sub 1, PHH Sub 2,
VMS, the Origination Trust, Holdings or the Issuer (i) a notice of federal tax
Lien from the Internal Revenue Service, (ii) a notice of Lien from the PBGC
under Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA for
a failure to make a required installment or other payment to a plan to which
either of such sections applies or (iii) a notice of any other Lien the
existence of which could reasonably be expected to have a material adverse
effect on the business, operations or financial condition of such Person, and,
in each case, 40 days shall have elapsed without such notice having been
effectively withdrawn or such Lien having been released or discharged;
          (s) one or more judgments or decrees shall be entered against the
Issuer involving in the aggregate a liability (not paid or fully covered by
insurance) of $100,000 or more and such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
          (t) any of the Transaction Documents shall cease, for any reason, to
be in full force and effect, other than in accordance with its terms;



--------------------------------------------------------------------------------



 



39

then, in the case of any event described in clause (o) through (t) above, an
Amortization Event will be deemed to have occurred with respect to the
Series 2009-2 Investor Notes only, if after the applicable grace period, either
the Indenture Trustee or the Series 2009-2 Required Investor Noteholders,
declare that an Amortization Event has occurred with respect to the
Series 2009-2 Investor Notes. In the case of any event described in clauses
(a) through (n) above, an Amortization Event with respect to the Series 2009-2
Investor Notes will be deemed to have occurred without notice or other action on
the part of the Indenture Trustee or the Series 2009-2 Investor Noteholders.
ARTICLE IV
OPTIONAL PREPAYMENT
          The Issuer shall have the option to prepay the Series 2009-2 Investor
Notes in full on any Payment Date on or after the Payment Date on which the
Class A Invested Amount is less than or equal to 10% of the Class A Initial
Invested Amount. The Issuer shall give the Indenture Trustee at least ten
Business Days’ prior written notice of the Payment Date on which the Issuer
intends to exercise such option to prepay (the “Prepayment Date”). The
prepayment price for the Series 2009-2 Investor Notes shall equal the aggregate
outstanding principal balance of the Series 2009-2 Investor Notes (determined
after giving effect to any payments of principal and interest on such Payment
Date), plus accrued and unpaid interest on such outstanding principal balance.
Not later than 11:00 A.M., New York City time, on such Prepayment Date, the
Issuer shall deposit in the Series 2009-2 Distribution Account an amount
sufficient together with the funds deposited into the Series 2009-2 Distribution
Account pursuant to Section 5A.4(c)(iv) and Section 5A.4(c)(viii) on the
immediately preceding Settlement Date to pay the prepayment price in immediately
available funds. The funds deposited into the Series 2009-2 Distribution Account
will be paid by the Indenture Trustee to the Series 2009-2 Investor Noteholders
on such Prepayment Date.
ARTICLE V
SERVICING AND ADMINISTRATOR FEES
          Section 5.1 Servicing Fees. A periodic servicing fee (the
“Series 2009-2 Basic Servicing Fee”) shall be payable to the Servicer on each
Settlement Date for the preceding Monthly Period in an amount equal to the
product of (a) 0.215% (the “Series Servicing Fee Percentage”) times (b) the
daily average of the Series 2009-2 Allocated Adjusted Aggregate Unit Balance for
such Monthly Period times (c) the number of days in such Monthly Period divided
by 365 (or 366, as applicable) days; provided, however that if VMS is not the
Servicer, the servicing fee payable to the Servicer on each Settlement Date
hereunder may be increased such that the sum of the Series 2009-2 Basic
Servicing Fee and the additional servicing fee payable to the Servicer hereunder
(the “Series 2009-2 Supplemental Servicing Fee”) for each Monthly Period equals
110% of the costs to the successor Servicer of servicing the portion of the
Lease SUBI Portfolio allocated to Series 2009-2 during such Monthly Period. For
this purpose, the portion of the Lease SUBI Portfolio allocated to Series 2009-2
for each Monthly Period shall



--------------------------------------------------------------------------------



 



40

equal the average Series 2009-2 Invested Percentage during such Monthly Period.
The Series 2009-2 Basic Servicing Fee and any Series 2009-2 Supplemental
Servicing Fee shall be payable to the Servicer on each Settlement Date pursuant
to Section 5A.4(c).
          Section 5.2 Administrator Fee. A periodic fee (the “Series 2009-2
Administrator Fee”) shall be payable to the Administrator on each Settlement
Date for the preceding Monthly Period in an amount equal to the product of
(a) 0.01% times (b) the daily average of the Series 2009-2 Allocated Adjusted
Aggregate Unit Balance for such Monthly Period times (c) the number of days in
such Monthly Period divided by 365 (or 366, as applicable) days. The
Series 2009-2 Administrator Fee shall be payable to the Administrator on each
Settlement Date pursuant to Section 5A.4(c)(vi).
ARTICLE VI
FORM OF SERIES 2009-2 NOTES
          Section 6.1 Initial Issuance of Series 2009-2 Investor Notes.
          The Class A Investor Notes are being offered and sold by the Issuer
pursuant to a Purchase Agreement, dated September 2, 2009, among the Issuer,
VMS, PHH and J.P. Morgan Securities Inc., Banc of America Securities LLC,
Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as the
representatives of the initial purchasers. The Class A Investor Notes will be
resold initially only to (1) qualified institutional buyers (as defined in
Rule 144A) (“QIBs”) in reliance on Rule 144A and (2) in the case of offers
outside the United States, to Persons other than U.S. Persons (as defined in
Regulation S of the Securities Act) in accordance with Rule 903 of Regulation S.
The Class B Investor Notes and the Class C Investors Notes are being sold to PHH
Sub 2.
          Section 6.2 Restricted Global Notes.
          The Series 2009-2 Investor Notes of each Class offered and sold in
their initial distribution in reliance upon Rule 144A will be issued in the form
of one or more Global Notes in fully registered form, without coupons,
substantially in the forms set forth in Exhibits A-1, B-1 and C-1, respectively,
registered in the name of Cede & Co., as nominee of DTC, and deposited with The
Bank of New York Mellon, as custodian of DTC (collectively, the “Restricted
Global Notes”). The aggregate initial principal amount of each Restricted Global
Note may from time to time be increased or decreased by adjustments made on the
records of The Bank of New York Mellon, as custodian for DTC, in connection with
a corresponding decrease or increase in the initial principal amount of the
corresponding Class of the Temporary Global Notes or the Permanent Global Notes,
as hereinafter provided.
          Section 6.3 Temporary Global Notes and Permanent Global Notes.
          The Series 2009-2 Investor Notes of each Class offered and sold on the
Series 2009-2 Closing Date in reliance upon Regulation S will be issued in the
form of one or more Global Notes in fully registered form, without coupons,
substantially in the forms set forth in



--------------------------------------------------------------------------------



 



41

Exhibits A-2, B-2 and C-2, respectively, which shall be deposited on behalf of
the purchasers of the Series 2009-2 Investor Notes represented thereby with a
custodian for, and registered in the name of a nominee of DTC, for the account
of Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”)
or for Clearstream Banking, societe anonyme (“Clearstream”), duly executed by
the Issuer and authenticated by the Indenture Trustee in the manner set forth in
Section 2.3 of the Base Indenture. Until such time as the Restricted Period
shall have terminated, such Global Notes shall be referred to herein
collectively as the “Temporary Global Notes”. After such time as the Restricted
Period shall have terminated, such Series 2009-2 Investor Notes, as to which the
Indenture Trustee has received from Euroclear or Clearstream, as the case may
be, a certificate substantially in the form of Exhibit D-4 to the effect that
Euroclear or Clearstream, as applicable, has received a certificate
substantially in the form of Exhibit D-5, shall be exchanged, in whole or in
part, for interests in one or more permanent global notes in registered form
without interest coupons, substantially in the form of Exhibit A-3, B-3 and C-3
as hereinafter provided (collectively, the “Permanent Global Notes”). The
principal amount of a Class of the Temporary Global Notes or the Permanent
Global Notes may from time to time be increased or decreased by adjustments made
on the records of The Bank of New York Mellon, as custodian for DTC, in
connection with a corresponding decrease or increase of principal amount of the
corresponding Class of Restricted Global Notes, as hereinafter provided.
          Section 6.4 Definitive Notes.
          No Series 2009-2 Note Owner will receive a Definitive Note
representing such Series 2009-2 Note Owner’s interest in the Series 2009-2
Investor Notes other than in accordance with Section 2.11 of the Base Indenture.
          Section 6.5 Transfer Restrictions.
          (a) A Series 2009-2 Global Note may not be transferred, in whole or in
part, to any Person other than DTC or a nominee thereof, and no such transfer to
any such other Person may be registered; provided, however, that this
Section 6.5(a) shall not prohibit any transfer of a Series 2009-2 Investor Note
that is issued in exchange for a Series 2009-2 Global Note but is not itself a
Series 2009-2 Global Note and shall not prohibit any transfer of a beneficial
interest in a Series 2009-2 Global Note effected in accordance with the other
provisions of this Section 6.5.
          (b) The transfer by an owner of a beneficial interest in a Restricted
Global Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the same Restricted Global Note shall be made upon the
deemed representation of the transferee that it is purchasing for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a QIB, and is aware that the sale
to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as such transferee has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon its foregoing representations in
order to claim the exemption from registration provided by Rule 144A.
          (c) If the owner of a beneficial interest in a Restricted Global Note
wishes at any time to exchange its interest in such Restricted Global Note for
an interest in the corresponding Temporary Global Note, or to transfer such
interest to a Person who wishes to take delivery



--------------------------------------------------------------------------------



 



42

thereof in the form of a beneficial interest in the corresponding Temporary
Global Note, such exchange or transfer may be effected, subject to the
applicable rules and procedures of DTC, Euroclear and Clearstream (the
“Applicable Procedures”), only in accordance with the provisions of this Section
6.5(c). Upon receipt by the Transfer Agent and Registrar, at the office of the
Transfer Agent and Registrar, of (i) written instructions given in accordance
with the Applicable Procedures from a Clearing Agency Participant directing the
Transfer Agent and Registrar to credit or cause to be credited to a specified
Clearing Agency Participant’s account a beneficial interest in the Temporary
Global Note, in a principal amount equal to that of the beneficial interest in
such Restricted Global Note to be so exchanged or transferred, (ii) a written
order given in accordance with the Applicable Procedures containing information
regarding the account of the Clearing Agency Participant (and the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the Clearing Agency Participant to be debited for, such beneficial interest and
(iii) a certificate in substantially the form set forth in Exhibit D-1 given by
the holder of such beneficial interest in such Restricted Global Note, the
Transfer Agent and Registrar, if it is not The Bank of New York Mellon, shall
instruct The Bank of New York Mellon, as custodian of DTC, to reduce the
principal amount of the Restricted Global Note, and to increase the principal
amount of the Temporary Global Note, by the principal amount of the beneficial
interest in such Restricted Global Note to be so exchanged or transferred, and
to credit or cause to be credited to the account of the Person specified in such
instructions (which shall be the Clearing Agency Participant for Euroclear or
Clearstream or both, as the case may be) a beneficial interest in the Temporary
Global Note having a principal amount equal to the amount by which the principal
amount of such Restricted Global Note was reduced upon such exchange or
transfer.
          (d) If the owner of a beneficial interest in a Restricted Global Note
wishes at any time to exchange its interest in such Restricted Global Note for
an interest in the corresponding Permanent Global Note, or to transfer such
interest to a Person who wishes to take delivery thereof in the form of a
beneficial interest in the corresponding Permanent Global Note, such exchange or
transfer may be effected, subject to the Applicable Procedures, only in
accordance with the provisions of this Section 6.5(d). Upon receipt by the
Transfer Agent and Registrar, at the office of the Transfer Agent and Registrar,
of (A) written instructions given in accordance with the Applicable Procedures
from a Clearing Agency Participant directing the Transfer Agent and Registrar to
credit or cause to be credited to a specified Clearing Agency Participant’s
account a beneficial interest in the Permanent Global Note in a principal amount
equal to that of the beneficial interest in such Restricted Global Note to be so
exchanged or transferred, (ii) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the
Clearing Agency Participant (and the Euroclear or Clearstream account, as the
case may be) to be credited with, and the account of the Clearing Agency
Participant to be debited for, such beneficial interest and (iii) a certificate
in substantially the form of Exhibit D-2 given by the holder of such beneficial
interest in such Restricted Global Note, the Transfer Agent and Registrar, if it
is not The Bank of New York Mellon, shall instruct The Bank of New York Mellon,
as custodian of DTC, to reduce the principal amount of such Restricted Global
Note, and to increase the principal amount of the Permanent Global Note, by the
principal amount of the beneficial interest in such Restricted Global Note to be
so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions (which shall be the
Clearing Agency Participant for Euroclear or Clearstream or both, as the case
may be) a beneficial interest in the Permanent Global Note having a principal



--------------------------------------------------------------------------------



 



43

amount equal to the amount by which the principal amount of such Restricted
Global Note was reduced upon such exchange or transfer.
          (e) If the owner of a beneficial interest in a Temporary Global Note
or a Permanent Global Note wishes at any time to exchange its interest in such
Temporary Global Note or such Permanent Global Note for an interest in the
corresponding Restricted Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
corresponding Restricted Global Note, such exchange or transfer may be effected,
subject to the Applicable Procedures, only in accordance with the provisions of
this Section 6.5(e). Upon receipt by the Transfer Agent and Registrar, at the
office of the Transfer Agent and Registrar, of (i) written instructions given in
accordance with the Applicable Procedures from a Clearing Agency Participant
directing the Transfer Agent and Registrar to credit or cause to be credited to
a specified Clearing Agency Participant’s account a beneficial interest in the
Restricted Global Note in a principal amount equal to that of the beneficial
interest in such Temporary Global Note or such Permanent Global Note, as the
case may be, to be so exchanged or transferred, (ii) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the Clearing Agency Participant (and the Euroclear or Clearstream
account, as the case may be) to be credited with, and the account of the
Clearing Agency Participant to be debited for, such beneficial interest and
(iii) with respect to a transfer of a beneficial interest in such Temporary
Global Note (but not such Permanent Global Note), a certificate in substantially
the form set forth in Exhibit D-3 given by the holder of such beneficial
interest in such Temporary Global Note, the Transfer Agent and Registrar, if it
is not The Bank of New York Mellon, shall instruct The Bank of New York Mellon,
as custodian of DTC, to reduce the principal amount of such Temporary Global
Note or such Permanent Global Note, as the case may be, and to increase the
principal amount of the Restricted Global Note, by the principal amount of the
beneficial interest in such Temporary Global Note or such Permanent Global Note
to be so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions (which shall be the
Clearing Agency Participant for DTC) a beneficial interest in the Restricted
Global Note having a principal amount equal to the amount by which the principal
amount of such Temporary Global Note or such Permanent Global Note, as the case
may be, was reduced upon such exchange or transfer.
          (f) In the event that a Series 2009-2 Global Note or any portion
thereof is exchanged for Series 2009-2 Investor Notes other than Series 2009-2
Global Notes, such other Series 2009-2 Investor Notes may in turn be exchanged
(upon transfer or otherwise) for Series 2009-2 Investor Notes that are not
Series 2009-2 Global Notes or for a beneficial interest in a Series 2009-2
Global Note (if any is then outstanding) only in accordance with such
procedures, which shall be substantially consistent with the provisions of
Sections 6.5(a) through Section 6.5(e) and Section 6.5(g) (including the
certification requirement intended to ensure that transfers and exchanges of
beneficial interests in a Series 2009-2 Global Note comply with Rule 144A or
Regulation S under the Securities Act, as the case may be) and any Applicable
Procedures, as may be adopted from time to time by the Issuer and the Transfer
Agent and Registrar.
          (g) Until the termination of the Restricted Period, interests in the
Temporary Global Notes may be held only through Clearing Agency Participants
acting for and on behalf of Euroclear and Clearstream; provided, that this
Section 6.5(g) shall not prohibit any transfer in



--------------------------------------------------------------------------------



 



44

accordance with Section 6.5(e). After the expiration of the Restricted Period,
interests in the Permanent Global Notes may be transferred without requiring any
certifications.
          (h) The Series 2009-2 Investor Notes shall bear the following legends
to the extent indicated:
     (i) The Restricted Notes shall bear the following legend:
     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER OF THIS
NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS ONE
YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON
WHICH CHESAPEAKE FUNDING LLC (THE “ISSUER”) OR ANY AFFILIATE OF THE ISSUER WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE IN ACCORDANCE WITH THE INDENTURE SUPPLEMENT.
     (ii) The Temporary Global Notes shall bear the following legend:
     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY OF ANY
STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES
(THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE
UNITED STATES AND OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF
THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER



--------------------------------------------------------------------------------



 



45

HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF CHESAPEAKE FUNDING LLC (THE “ISSUER”) THAT THIS NOTE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN
ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER.
     (iii) The Series 2009-2 Global Notes shall bear the following legends:
     THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN
PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART
MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
     (iv) The required legends set forth above shall not be removed from the
applicable Series 2009-2 Investor Notes except as provided herein. The legend
required for a Restricted Note may be removed from such Restricted Note if there
is delivered to the Issuer and the Transfer Agent and Registrar such
satisfactory evidence, which may include an Opinion of Counsel as may be
reasonably required by the Issuer that neither such legend nor the restrictions
on transfer set forth therein are required to ensure that transfers of such
Series 2009-2 Investor Note will not violate the registration requirements of
the Securities Act. Upon provision of such satisfactory evidence, the Indenture
Trustee at the direction of the Issuer shall authenticate and deliver in
exchange for such Restricted Note a Series 2009-2 Investor Note or Series 2009-2
Investor Notes having an equal aggregate principal amount that does not bear
such legend.

 



--------------------------------------------------------------------------------



 



46

ARTICLE VII
INFORMATION
          The Issuer hereby agrees to provide to the Indenture Trustee, on each
Determination Date, a Monthly Settlement Statement, substantially in the form of
Exhibit E, setting forth as of the last day of the most recent Monthly Period
and for such Monthly Period the information set forth therein. The Indenture
Trustee shall provide to the Series 2009-2 Investor Noteholders, or their
designated agent, copies of each Monthly Settlement Statement. The Issuer hereby
agrees to promptly notify the Federal Reserve Bank of New York and all
Series 2009-2 Investors Noteholders, in writing, of the occurrence of any
Amortization Event. Such notice shall be delivered to the Federal Reserve Bank
of New York’s custodian at talf@bnymellon.com and to the Federal Reserve Bank of
New York at talfreports@ny.frb.org at the same time notice of such Amortization
Event shall be delivered to the Indenture Trustee. The Issuer shall include the
material details of any such Amortization Event in the first Monthly Settlement
Statement delivered by it hereunder following the occurrence of such
Amortization Event.
ARTICLE VIII
MISCELLANEOUS
          Section 8.1 Ratification of Indenture. As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument.
          Section 8.2 Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          Section 8.3 Further Assurances. Each of the Issuer and the Indenture
Trustee agrees, at the Administrator’s expense, from time to time, to do and
perform any and all acts and to execute any and all further instruments required
or reasonably requested by the Series 2009-2 Required Investor Noteholders more
fully to effect the purposes of this Indenture Supplement and the sale of the
Series 2009-2 Investor Notes hereunder. The Issuer hereby authorizes the
Indenture Trustee to file any financing statements or similar documents or
notices or continuation statements in order to perfect the Indenture Trustee’s
security interest in the Series 2009-2 Collateral under the provisions of the
UCC or similar legislation of any applicable jurisdiction.
          Section 8.4 Exhibits. The following exhibits attached hereto
supplement the exhibits included in the Base Indenture:



--------------------------------------------------------------------------------



 



47

     
Exhibit A-1:
  Form of Restricted Global Class A Investor Note
Exhibit A-2:
  Form of Temporary Global Class A Investor Note
Exhibit A-3:
  Form of Permanent Global Class A Investor Note
Exhibit B-1:
  Form of Restricted Global Class B Investor Note
Exhibit B-2:
  Form of Temporary Global Class B Investor Note
Exhibit B-3:
  Form of Permanent Global Class B Investor Note
Exhibit C-1:
  Form of Restricted Global Class C Investor Note
Exhibit C-2:
  Form of Temporary Global Class C Investor Note
Exhibit C-3:
  Form of Permanent Global Class C Investor Note
Exhibit D-1:
  Form of Transfer Certificate
Exhibit D-2:
  Form of Transfer Certificate
Exhibit D-3:
  Form of Transfer Certificate
Exhibit D-4:
  Form of Clearing System Certificate
Exhibit D-5:
  Form of Certificate of Beneficial Ownership
Exhibit E:
  Form of Monthly Settlement Statement
Exhibit F:
  Form of Lease Rate Cap

          Section 8.5 No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Indenture Trustee, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
          Section 8.6 Amendments. (a) This Indenture Supplement may be amended
in writing from time to time in accordance with the terms of the Base Indenture.
          (b) No amendment specified in this Indenture Supplement as requiring
satisfaction of the Rating Agency Condition shall be effective until the Rating
Agency Condition is satisfied with respect thereto.
          Section 8.7 Severability. If any provision hereof is void or
unenforceable in any jurisdiction, such voidness or unenforceability shall not
affect the validity or enforceability of (i) such provision in any other
jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.
          Section 8.8 Counterparts. This Indenture Supplement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
          Section 8.9 No Bankruptcy Petition.
          (a) By acquiring a Series 2009-2 Investor Note or an interest therein,
each Series 2009-2 Investor Noteholder and each Series 2009-2 Investor Note
Owner hereby covenants and



--------------------------------------------------------------------------------



 



48

agrees that it will not institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other similar proceedings under any
federal or state bankruptcy or similar law.
          (b) The Issuer and the Indenture Trustee and, by acquiring a
Series 2009-2 Investor Note or an interest therein, each Series 2009-2 Investor
Noteholder and each Series 2009-2 Investor Note Owner, hereby covenants and
agrees that, prior to the date which is one year and one day after payment in
full of all obligations under each Securitization, it will not institute
against, or join any other Person in instituting against, the Origination Trust,
SPV, Holdings, any other Special Purpose Entity, or any general partner or
single member of any Special Purpose Entity that is a partnership or limited
liability company, respectively, any involuntary bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceedings under any
federal or state bankruptcy or similar law.
          (c) This covenant shall survive the termination of this Indenture
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
          Section 8.10 SUBIs. By acquiring a Series 2009-2 Investor Note or an
interest therein, each Series 2009-2 Investor Noteholder and each Series 2009-2
Investor Note Owner, and the Issuer hereby represents, warrants and covenants
that (a) each of the Lease SUBI and the Fleet Receivable SUBI is a separate
series of the Origination Trust as provided in Section 3806(b)(2) of Chapter 38
of Title 12 of the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet
Receivable SUBI shall be enforceable against the Lease SUBI Portfolio or the
Fleet Receivable SUBI only, as applicable, and not against any other SUBI
Portfolio or the UTI Portfolio and (ii) the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this Section as defined in the Origination Trust Agreement),
any other SUBI Portfolio (used in this Section as defined in the Origination
Trust Agreement), the UTI or the UTI Portfolio shall be enforceable against such
other SUBI Portfolio or the UTI Portfolio only, as applicable, and not against
any other SUBI Assets, (c) except to the extent required by law, UTI Assets or
SUBI Assets with respect to any SUBI (other than the Lease SUBI and the Fleet
Receivable SUBI) shall not be subject to the claims, debts, liabilities,
expenses or obligations arising from or with respect to the Lease SUBI or Fleet
Receivable SUBI, respectively, in respect of such claim, (d)(i) no creditor or
holder of a claim relating to the Lease SUBI, the Fleet Receivable SUBI or the
Lease Receivable SUBI Portfolio shall be entitled to maintain any action against
or recover any assets allocated to the UTI or the UTI Portfolio or any other
SUBI or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Lease SUBI or
the Fleet Receivable SUBI or any SUBI Assets other than the Lease SUBI Portfolio
or the Fleet Receivables shall be entitled to maintain any action against or
recover any assets allocated to the Lease SUBI or the Fleet Receivable SUBI, and
(e) any purchaser, assignee or pledgee of an interest in the Lease SUBI, the
Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease SUBI Certificate,
the Fleet Receivable SUBI Certificate, any other SUBI, any other SUBI
Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9



--------------------------------------------------------------------------------



 



49

of the Origination Trust Agreement, and (ii) execute an agreement for the
benefit of each holder, assignee or pledgee from time to time of the UTI or UTI
Certificate and any other SUBI or SUBI Certificate to release all claims to the
assets of the Origination Trust allocated to the UTI and each other SUBI
Portfolio and in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.
          Section 8.11 Notice to Rating Agencies. The Indenture Trustee shall
provide to each Rating Agency a copy of each notice delivered to, or required to
be provided by, the Indenture Trustee pursuant to this Indenture Supplement or
any other Transaction Document.
          Section 8.12 Conflict of Instructions. In the event the Issuer and the
Administrator shall have delivered conflicting instructions to the Indenture
Trustee to take or refrain from taking action hereunder, the Indenture Trustee
shall follow the instructions of the Issuer.





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused
this Indenture Supplement to be duly executed by their respective officers
hereunto duly authorized as of the day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Mark E. Johnson       Name:   Mark E. Johnson       Title:   SVP
and Treasurer       THE BANK OF NEW YORK MELLON, as Indenture Trustee
      By:   /s/ Jared Fischer       Name:   Jared Fischer       Title:  
Assistant Treasurer    

[2009-2 Indenture Supplement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF RESTRICTED GLOBAL CLASS A INVESTOR NOTE

      No.   $[____________________]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. 165182AN6
ISIN NO. US165182AN61
COMMON CODE 43364723
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH CHESAPEAKE FUNDING LLC (THE “ISSUER”) OR ANY AFFILIATE OF
THE ISSUER WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY
(A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE IN ACCORDANCE WITH THE INDENTURE SUPPLEMENT.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF

A-1-1



--------------------------------------------------------------------------------



 



THE DEPOSITORY TRUST COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE
EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN
DTC OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS A INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
A INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS A
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [_________] Dollars, which amount shall be payable in the
amounts and at the times set forth in the Indenture described herein, provided,
however, that the entire unpaid principal amount of this Class A Investor Note
shall be due on the Class A Final Maturity Date. However, principal with respect
to the Class A Investor Notes may be paid earlier under certain limited
circumstances described in the Indenture. The Issuer will pay interest on this
Class A Investor Note for each Series 2009-2 Interest Period, in accordance with
the terms of the Indenture, at the Class A Note Rate for such Interest Period.
Each “Series 2009-2 Interest Period” will be a period commencing on and
including a Payment Date and ending on and including the day preceding the next
succeeding Payment Date; provided, however, that the initial Series 2009-2
Interest Period shall commence on and include the Series 2009-2 Closing Date and
end on and include October 15, 2009. Such principal of and interest on this
Class A Investor Note shall be paid in the manner specified on the reverse
hereof and in the Indenture.
          The principal of and interest on this Class A Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class A Investor Note shall be applied
as provided in the Indenture. This Class A Investor Note does

A-1-2



--------------------------------------------------------------------------------



 



not represent an interest in, or an obligation of, PHH Vehicle Management
Services, LLC (“VMS”) or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class A Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class A Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class A Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class A
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

A-1-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.
Date: _______________

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class A Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as Indenture Trustee
      By:           Authorized Signatory           

A-1-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS A INVESTOR NOTE]
          This Class A Investor Note is one of a duly authorized issue of
Class A Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class A (herein called the “Class A Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class A Investor Notes are subject to all terms of the
Indenture. All terms used in this Class A Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class A Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class A Investor Note shall
be due and payable on the Class A Final Maturity Date. Notwithstanding the
foregoing, principal on the Class A Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class A Investor Notes shall be made pro rata to the
Class A Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class A Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class A
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

A-1-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class A Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class A Investor Note may be registered on
the Note Register upon surrender of this Class A Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class A Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class A Investor Note or
an interest therein, each Class A Investor Noteholder and each Class A Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class A Investor Noteholder, by acceptance of a Class A Investor
Note or, in the case of a Class A Investor Note Owner, a beneficial interest in
a Class A Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

A-1-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class A Investor Noteholder or Class A Investor Note Owner, by
acceptance of a Class A Investor Note or, in the case of a Class A Investor Note
Owner, a beneficial interest in a Class A Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Investor
Noteholder or Class A Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class A Investor Noteholder and
each Class A Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class A Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class A
Investor Noteholder and each Class A Investor Note Owner, by the acceptance of
this Class A Investor Note, agrees to treat this Class A Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights

A-1-7



--------------------------------------------------------------------------------



 



of the Holders of the Series 2009-2 Investor Notes under the Indenture at any
time by the Issuer with the consent of the Holders of a Majority in Interest of
the Series 2009-2 Investor Notes affected by such amendment or modification. The
Indenture also contains provisions permitting the Holders of Series 2009-2
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 2009-2 Investor Notes, on behalf of the Holders of all the
Series 2009-2 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Class A
Investor Note (or any one or more predecessor Class A Investor Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class A Investor Note and of any Class A Investor Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class A Investor
Note. The Indenture also permits the Indenture Trustee to amend or waive certain
terms and conditions set forth in the Indenture without the consent of Holders
of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class A Investor Note includes any
successor to the Issuer under the Indenture.
          The Class A Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class A Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class A
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class A Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Restricted Global Class A Investor Note are
exchangeable or transferable in whole or in part for interests in a Temporary
Global Class A Investor Note or a Permanent Global Class A Investor Note
provided that such transfer or exchange complies with Section 6.5 of the
Series 2009-2 Indenture Supplement. Interests in this Restricted Global Class A
Investor Note may be exchanged for Definitive Notes, subject to the provisions
of the Indenture.

A-1-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
__________________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto


 
(name and address of assignee)
the within Class A Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ___, attorney, to transfer said Class A
Investor Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:__________________  By:     1   

Signature Guaranteed:                                                           
           

 

1/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Investor Note,
without alteration, enlargement or any change whatsoever.

A-1-9



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF TEMPORARY GLOBAL CLASS A INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AD9
ISIN NO. USU16492AD90
COMMON CODE 43364707
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE
NOTES (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN
THE UNITED STATES AND OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER
OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF CHESAPEAKE FUNDING LLC (THE “ISSUER”) THAT THIS NOTE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN
ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

A-2-1



--------------------------------------------------------------------------------



 



          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS A INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
A INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS A
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [___] Dollars, which amount shall be payable in the amounts and
at the times set forth in the Indenture described herein, provided, however,
that the entire unpaid principal amount of this Class A Investor Note shall be
due on the Class A Final Maturity Date. However, principal with respect to the
Class A Investor Notes may be paid earlier under certain limited circumstances
described in the Indenture. The Issuer will pay interest on this Class A
Investor Note for each Series 2009-2 Interest Period, in accordance with the
terms of the Indenture, at the Class A Note Rate for such Interest Period. Each
“Series 2009-2 Interest Period” will be a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2009-2 Interest Period
shall commence on and include the Series 2009-2 Closing Date and end on and
include October 15, 2009. Such principal of and interest on this Class A
Investor Note shall be paid in the manner specified on the reverse hereof and in
the Indenture.
          The principal of and interest on this Class A Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class A Investor Note shall be applied
as provided in the Indenture. This Class A Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class A Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class A Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class A Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information

A-2-2



--------------------------------------------------------------------------------



 



with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Indenture Trustee. A copy of the Indenture may be requested from the
Indenture Trustee by writing to the Indenture Trustee at: The Bank of New York
Mellon, 101 Barclay Street, Floor 4W, New York, New York 10286 Attention:
Structured Finance Services — Chesapeake Funding, Series 2009-2. To the extent
not defined herein, the capitalized terms used herein have the meanings ascribed
to them in the Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class A
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

A-2-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

          Date: __________  CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class A Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:           Authorized Signatory           

A-2-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS A INVESTOR NOTE]
          This Class A Investor Note is one of a duly authorized issue of
Class A Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class A (herein called the “Class A Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class A Investor Notes are subject to all terms of the
Indenture. All terms used in this Class A Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class A Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class A Investor Note shall
be due and payable on the Class A Final Maturity Date. Notwithstanding the
foregoing, principal on the Class A Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class A Investor Notes shall be made pro rata to the
Class A Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class A Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class A
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

A-2-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class A Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class A Investor Note may be registered on
the Note Register upon surrender of this Class A Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class A Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class A Investor Note or
an interest therein, each Class A Investor Noteholder and each Class A Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class A Investor Noteholder, by acceptance of a Class A Investor
Note or, in the case of a Class A Investor Note Owner, a beneficial interest in
a Class A Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

A-2-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class A Investor Noteholder or Class A Investor Note Owner, by
acceptance of a Class A Investor Note or, in the case of a Class A Investor Note
Owner, a beneficial interest in a Class A Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Investor
Noteholder or Class A Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class A Investor Noteholder and
each Class A Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class A Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class A
Investor Noteholder and each Class A Investor Note Owner, by the acceptance of
this Class A Investor Note, agrees to treat this Class A Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class A Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

A-2-7



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class A Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class A Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class A Investor Note (or any one or more predecessor Class A
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class A Investor Note and of any Class A Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class A Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class A Investor Note includes any
successor to the Issuer under the Indenture.
          The Class A Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class A Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class A
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class A Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          During the Restricted Period (as defined below), payments (if any) on
this Temporary Global Class A Investor Note will only be paid to the extent that
there is presented by Clearstream Banking, société anonyme (“Clearstream”), or
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”), to
the Indenture Trustee a certificate to the effect that it has received from or
in respect of persons entitled to a Class A Investor Note (as shown by its
records) certification in form reasonably satisfactory to the Indenture Trustee
from such persons that their beneficial ownership interests in the Temporary
Global Class A Investor Note are owned either by non-U.S. persons or U.S.
persons who purchased such interests in a transaction that did not require
registration under the Securities Act. After the Restricted Period,

A-2-8



--------------------------------------------------------------------------------



 



the holder of this Temporary Global Class A Investor Note will not be entitled
to receive any payment hereon, until this Temporary Global Class A Investor Note
is exchanged in full for a Permanent Global Class A Investor Note. This
Temporary Global Class A Investor Note shall in all other respects be entitled
to the same benefits as a Permanent Global Class A Investor Note under the
Indenture.
          After the end of the period commencing on the Series 2009-2 Closing
Date and ending on the date that is the 40th day after the Series 2009-2 Closing
Date (the “Restricted Period”), interests in this Temporary Global Class A
Investor Note may be exchanged (free of charge) for interests in a Permanent
Global Class A Investor Note in the form of Exhibit A-3 to the Series 2009-2
Indenture Supplement upon presentation of this Temporary Global Class A Investor
Note to the Indenture Trustee. The Permanent Global Class A Investor Note shall
be so issued and delivered in exchange for only that portion of this Temporary
Global Class A Investor Note in respect of which there shall have been presented
to the Indenture Trustee by Euroclear or Clearstream a certificate to the effect
that it has received from or in respect of persons entitled to a Class A
Investor Note (as shown by its records) certification in form reasonably
satisfactory to the Indenture Trustee from such persons that their beneficial
ownership interests in the Temporary Global Class A Investor Note are owned
either by non-U.S. persons or U.S. persons who purchased such interests in a
transaction that did not require registration under the Securities Act.
          On an exchange of the whole of this Temporary Global Class A Investor
Note, this Temporary Global Class A Investor Note shall be surrendered to the
Indenture Trustee. On an exchange of part only of this Temporary Global Class A
Investor Note, details of such exchange shall be entered by or on behalf of the
Issuer in Schedule A hereto and the relevant space in Schedule A hereto
recording such exchange shall be signed by or on behalf of the Issuer. If,
following the issuance of a Permanent Global Class A Investor Note in exchange
for some of the Class A Investor Notes represented by this Temporary Global
Class A Investor Note, further Class A Investor Notes are to be exchanged
pursuant to this paragraph, such exchange may be effected, without the issuance
of a new Permanent Global Class A Investor Note, by the Issuer or its agent
endorsing Schedule A of the Permanent Global Class A Investor Note previously
issued to reflect an increase in the aggregate principal amount of such
Permanent Global Class A Investor Note by an amount equal to the aggregate
principal amount of the additional Class A Investor Notes to be exchanged.
          Interests in this Temporary Global Class A Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Euroclear or Clearstream. For purposes of this Temporary Global Class A Investor
Note, the securities account records of Euroclear or Clearstream shall, in the
absence of manifest error, be conclusive evidence of the identity of the holders
of Class A Investor Notes and of the principal amount of Class A Investor Notes
represented by this Temporary Global Class A Investor Note credited to the
securities accounts of such holders of Class A Investor Notes. Any statement
issued by Euroclear or Clearstream to any holder relating to a specified Class A
Investor Note or Class A Investor Notes credited to the securities account of
such holder and stating the principal amount of such Class A Investor Note or
Class A Investor Notes and certified by Euroclear or Clearstream to be a true
record of such securities account shall, in the absence of manifest error, be
conclusive evidence of the records of Euroclear or Clearstream for the purposes
of the preceding sentence (but

A-2-9



--------------------------------------------------------------------------------



 



without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Class A Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class A Investor Note represented by this Temporary Global Class A Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Temporary Global Class A Investor
Note.
          Interests in this Temporary Global Class A Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class A Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Temporary Global Class A Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

A-2-10



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
________________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto


 
(name and address of assignee)
the within Class A Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints _______, attorney, to transfer said Class A
Investor Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:__________________  By:     2    

Signature Guaranteed:                                                           
     

 

2/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Investor Note,
without alteration, enlargement or any change whatsoever.

A-2-11



--------------------------------------------------------------------------------



 



EXHIBIT A-3
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF PERMANENT GLOBAL CLASS A INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AD9
ISIN NO. USU16492AD90
COMMON CODE 43364707
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS A INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
A INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS A

 



--------------------------------------------------------------------------------



 



CHESAPEAKE FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
of [______] Dollars, which amount shall be payable in the amounts and at the
times set forth in the Indenture described herein, provided, however, that the
entire unpaid principal amount of this Class A Investor Note shall be due on the
Class A Final Maturity Date. However, principal with respect to the Class A
Investor Notes may be paid earlier under certain limited circumstances described
in the Indenture. The Issuer will pay interest on this Class A Investor Note for
each Series 2009-2 Interest Period, in accordance with the terms of the
Indenture, at the Class A Note Rate for such Interest Period. Each “Series
2009-2 Interest Period” will be a period commencing on and including a Payment
Date and ending on and including the day preceding the next succeeding Payment
Date; provided, however, that the initial Series 2009-2 Interest Period shall
commence on and include the Series 2009-2 Closing Date and end on and include
October 15, 2009. Such principal of and interest on this Class A Investor Note
shall be paid in the manner specified on the reverse hereof and in the
Indenture.
          The principal of and interest on this Class A Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class A Investor Note shall be applied
as provided in the Indenture. This Class A Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class A Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class A Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class A Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class A
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

A-3-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

          Date: __________  CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class A Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:           Authorized Signatory           

A-3-3



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS A INVESTOR NOTE]
          This Class A Investor Note is one of a duly authorized issue of
Class A Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class A (herein called the “Class A Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class A Investor Notes are subject to all terms of the
Indenture. All terms used in this Class A Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class A Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class A Investor Note shall
be due and payable on the Final Maturity Date. Notwithstanding the foregoing,
principal on the Class A Investor Notes will be paid earlier during the
Series 2009-2 Amortization Period as described in the Indenture. All principal
payments on the Class A Investor Notes shall be made pro rata to the Class A
Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Class A Investor Notes,
in whole but not in part, on any Payment Date on or after the Payment Date on
which the Series 2009-2 Invested Amount is less than or equal to 10% of the
Series 2009-2 Initial Invested Amount. The prepayment price for the Class A
Investor Notes will be equal to the amount set forth in the Indenture.
          Interest will accrue on this Class A Investor Notes for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class A
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

A-3-4



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class A Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class A Investor Note may be registered on
the Note Register upon surrender of this Class A Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class A Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class A Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class A Investor Note or
an interest therein, each Class A Investor Noteholder and each Class A Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class A Investor Noteholder, by acceptance of a Class A Investor
Note or, in the case of a Class A Investor Note Owner, a beneficial interest in
a Class A Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

A-3-5



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class A Investor Noteholder or Class A Investor Note Owner, by
acceptance of a Class A Investor Note or, in the case of a Class A Investor Note
Owner, a beneficial interest in a Class A Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Investor
Noteholder or Class A Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class A Investor Noteholder and
each Class A Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class A Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class A
Investor Noteholder and each Class A Investor Note Owner, by the acceptance of
this Class A Investor Note, agrees to treat this Class A Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class A Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

A-3-6



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class A Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class A Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class A Investor Note (or any one or more predecessor Class A
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class A Investor Note and of any Class A Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class A Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class A Investor Note includes any
successor to the Issuer under the Indenture.
          The Class A Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class A Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class A
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class A Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Permanent Global Class A Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System (“Euroclear”). Euroclear and
Clearstream will be treated by the Indenture Trustee and any paying agent as the
holder of the Class A Investor Notes. For purposes of this Permanent Global
Class A Investor Note, the securities account records of Euroclear or
Clearstream shall, in the absence of manifest error, be conclusive evidence of
the identity of the holders of Class A Investor Notes and of the principal
amount of Class A Investor Notes represented by this Permanent Global Class A
Investor Note credited to the securities accounts of such holders of

A-3-7



--------------------------------------------------------------------------------



 



Class A Investor Notes. Any statement issued by Euroclear or Clearstream to any
holder relating to a specified Class A Investor Note or Class A Investor Notes
credited to the securities account of such holder and stating the principal
amount of such Class A Investor Note or Class A Investor Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the preceding sentence (but without
prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Class A Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class A Investor Note represented by this Permanent Global Class A Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Permanent Global Class A Investor
Note.
          Interests in this Permanent Global Class A Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class A Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Permanent Global Class A Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

A-3-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
_____________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class A Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ________, attorney, to transfer said
Class A Investor Note on the books kept for registration thereof, with full
power of substitution in the premises.

                Dated:__________________  By:     3    

Signature Guaranteed:                                                           
               

 

3/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Investor Note,
without alteration, enlargement or any change whatsoever.

A-3-9



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF RESTRICTED GLOBAL CLASS B INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. 165182AP1
ISIN NO. US165182AP10
COMMON CODE 43364693
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH CHESAPEAKE FUNDING LLC (THE “ISSUER”) OR ANY AFFILIATE OF
THE ISSUER WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY
(A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE IN ACCORDANCE WITH THE INDENTURE SUPPLEMENT.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF

B-1-1



--------------------------------------------------------------------------------



 



THE DEPOSITORY TRUST COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE
EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN
DTC OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS B INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
B INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS B
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [______] Dollars, which amount shall be payable in the amounts
and at the times set forth in the Indenture described herein, provided, however,
that the entire unpaid principal amount of this Class B Investor Note shall be
due on the Class B Final Maturity Date. However, principal with respect to the
Class B Investor Notes may be paid earlier under certain limited circumstances
described in the Indenture. The Issuer will pay interest on this Class B
Investor Note for each Series 2009-2 Interest Period, in accordance with the
terms of the Indenture, at the Class B Note Rate for such Interest Period. Each
“Series 2009-2 Interest Period” will be a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2009-2 Interest Period
shall commence on and include the Series 2009-2 Closing Date and end on and
include October 15, 2009. Such principal of and interest on this Class B
Investor Note shall be paid in the manner specified on the reverse hereof and in
the Indenture.
          The principal of and interest on this Class B Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class B Investor Note shall be applied
as provided in the Indenture. This Class B Investor Note does

B-1-2



--------------------------------------------------------------------------------



 



not represent an interest in, or an obligation of, PHH Vehicle Management
Services, LLC (“VMS”) or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class B Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class B Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class B Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class B
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

B-1-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

          Date: __________  CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class B Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:           Authorized Signatory           

B-1-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS B INVESTOR NOTE]
          This Class B Investor Note is one of a duly authorized issue of
Class B Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class B (herein called the “Class B Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class B Investor Notes are subject to all terms of the
Indenture. All terms used in this Class B Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class B Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class B Investor Note shall
be due and payable on the Class B Final Maturity Date. Notwithstanding the
foregoing, principal on the Class B Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class B Investor Notes shall be made pro rata to the
Class B Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class B Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class B
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

B-1-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class B Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class B Investor Note may be registered on
the Note Register upon surrender of this Class B Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class B Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class B Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class B Investor Note or
an interest therein, each Class B Investor Noteholder and each Class B Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class B Investor Noteholder, by acceptance of a Class B Investor
Note or, in the case of a Class B Investor Note Owner, a beneficial interest in
a Class B Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

B-1-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class B Investor Noteholder or Class B Investor Note Owner, by
acceptance of a Class B Investor Note or, in the case of a Class B Investor Note
Owner, a beneficial interest in a Class B Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Investor
Noteholder or Class B Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class B Investor Noteholder and
each Class B Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class B Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class B
Investor Noteholder and each Class B Investor Note Owner, by the acceptance of
this Class B Investor Note, agrees to treat this Class B Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights

B-1-7



--------------------------------------------------------------------------------



 



of the Holders of the Series 2009-2 Investor Notes under the Indenture at any
time by the Issuer with the consent of the Holders of a Majority in Interest of
the Series 2009-2 Investor Notes affected by such amendment or modification. The
Indenture also contains provisions permitting the Holders of Series 2009-2
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 2009-2 Investor Notes, on behalf of the Holders of all the
Series 2009-2 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Class B
Investor Note (or any one or more predecessor Class B Investor Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class B Investor Note and of any Class B Investor Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class B Investor
Note. The Indenture also permits the Indenture Trustee to amend or waive certain
terms and conditions set forth in the Indenture without the consent of Holders
of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class B Investor Note includes any
successor to the Issuer under the Indenture.
          The Class B Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class B Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class B
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class B Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Restricted Global Class B Investor Note are
exchangeable or transferable in whole or in part for interests in a Temporary
Global Class B Investor Note or a Permanent Global Class B Investor Note
provided that such transfer or exchange complies with Section 6.5 of the
Series 2009-2 Indenture Supplement. Interests in this Restricted Global Class B
Investor Note may be exchanged for Definitive Notes, subject to the provisions
of the Indenture.

B-1-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
_________________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class B Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ___, attorney, to transfer said Class B
Investor Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:__________________  By:     4    

Signature Guaranteed:                                                           
                         

 

4/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Investor Note,
without alteration, enlargement or any change whatsoever.

B-1-9



--------------------------------------------------------------------------------



 



EXHIBIT B-2
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF TEMPORARY GLOBAL CLASS B INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AE7
ISIN NO. USU16492AE73
COMMON CODE 43364677
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE
NOTES (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN
THE UNITED STATES AND OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER
OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF CHESAPEAKE FUNDING LLC (THE “ISSUER”) THAT THIS NOTE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN
ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

B-2-1



--------------------------------------------------------------------------------



 



          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS B INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
B INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS B
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [___] Dollars, which amount shall be payable in the amounts and
at the times set forth in the Indenture described herein, provided, however,
that the entire unpaid principal amount of this Class B Investor Note shall be
due on the Class B Final Maturity Date. However, principal with respect to the
Class B Investor Notes may be paid earlier under certain limited circumstances
described in the Indenture. The Issuer will pay interest on this Class B
Investor Note for each Series 2009-2 Interest Period, in accordance with the
terms of the Indenture, at the Class B Note Rate for such Interest Period. Each
“Series 2009-2 Interest Period” will be a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2009-2 Interest Period
shall commence on and include the Series 2009-2 Closing Date and end on and
include October 15, 2009. Such principal of and interest on this Class B
Investor Note shall be paid in the manner specified on the reverse hereof and in
the Indenture.
          The principal of and interest on this Class B Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class B Investor Note shall be applied
as provided in the Indenture. This Class B Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class B Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class B Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class B Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information

B-2-2



--------------------------------------------------------------------------------



 



with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Indenture Trustee. A copy of the Indenture may be requested from the
Indenture Trustee by writing to the Indenture Trustee at: The Bank of New York
Mellon, 101 Barclay Street, Floor 4W, New York, New York 10286 Attention:
Structured Finance Services — Chesapeake Funding, Series 2009-2. To the extent
not defined herein, the capitalized terms used herein have the meanings ascribed
to them in the Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class B
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

B-2-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

          Date: __________  CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class B Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:          

Authorized Signatory           

B-2-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS B INVESTOR NOTE]
          This Class B Investor Note is one of a duly authorized issue of
Class B Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class B (herein called the “Class B Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class B Investor Notes are subject to all terms of the
Indenture. All terms used in this Class B Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class B Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class B Investor Note shall
be due and payable on the Class B Final Maturity Date. Notwithstanding the
foregoing, principal on the Class B Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class B Investor Notes shall be made pro rata to the
Class B Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class B Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class B
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

B-2-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class B Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class B Investor Note may be registered on
the Note Register upon surrender of this Class B Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class B Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class B Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class B Investor Note or
an interest therein, each Class B Investor Noteholder and each Class B Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class B Investor Noteholder, by acceptance of a Class B Investor
Note or, in the case of a Class B Investor Note Owner, a beneficial interest in
a Class B Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

B-2-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class B Investor Noteholder or Class B Investor Note Owner, by
acceptance of a Class B Investor Note or, in the case of a Class B Investor Note
Owner, a beneficial interest in a Class B Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Investor
Noteholder or Class B Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class B Investor Noteholder and
each Class B Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class B Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class B
Investor Noteholder and each Class B Investor Note Owner, by the acceptance of
this Class B Investor Note, agrees to treat this Class B Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class B Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

B-2-7



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class B Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class B Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class B Investor Note (or any one or more predecessor Class B
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class B Investor Note and of any Class B Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class B Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class B Investor Note includes any
successor to the Issuer under the Indenture.
          The Class B Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class B Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class B
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class B Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          During the Restricted Period (as defined below), payments (if any) on
this Temporary Global Class B Investor Note will only be paid to the extent that
there is presented by Clearstream Banking, société anonyme (“Clearstream”), or
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”), to
the Indenture Trustee a certificate to the effect that it has received from or
in respect of persons entitled to a Class B Investor Note (as shown by its
records) certification in form reasonably satisfactory to the Indenture Trustee
from such persons that their beneficial ownership interests in the Temporary
Global Class B Investor Note are owned either by non-U.S. persons or U.S.
persons who purchased such interests in a transaction that did not require
registration under the Securities Act. After the Restricted Period,

B-2-8



--------------------------------------------------------------------------------



 



the holder of this Temporary Global Class B Investor Note will not be entitled
to receive any payment hereon, until this Temporary Global Class B Investor Note
is exchanged in full for a Permanent Global Class B Investor Note. This
Temporary Global Class B Investor Note shall in all other respects be entitled
to the same benefits as a Permanent Global Class B Investor Note under the
Indenture.
          After the end of the period commencing on the Series 2009-2 Closing
Date and ending on the date that is the 40th day after the Series 2009-2 Closing
Date (the “Restricted Period”), interests in this Temporary Global Class B
Investor Note may be exchanged (free of charge) for interests in a Permanent
Global Class B Investor Note in the form of Exhibit A-3 to the Series 2009-2
Indenture Supplement upon presentation of this Temporary Global Class B Investor
Note to the Indenture Trustee. The Permanent Global Class B Investor Note shall
be so issued and delivered in exchange for only that portion of this Temporary
Global Class B Investor Note in respect of which there shall have been presented
to the Indenture Trustee by Euroclear or Clearstream a certificate to the effect
that it has received from or in respect of persons entitled to a Class B
Investor Note (as shown by its records) certification in form reasonably
satisfactory to the Indenture Trustee from such persons that their beneficial
ownership interests in the Temporary Global Class B Investor Note are owned
either by non-U.S. persons or U.S. persons who purchased such interests in a
transaction that did not require registration under the Securities Act.
          On an exchange of the whole of this Temporary Global Class B Investor
Note, this Temporary Global Class B Investor Note shall be surrendered to the
Indenture Trustee. On an exchange of part only of this Temporary Global Class B
Investor Note, details of such exchange shall be entered by or on behalf of the
Issuer in Schedule A hereto and the relevant space in Schedule A hereto
recording such exchange shall be signed by or on behalf of the Issuer. If,
following the issuance of a Permanent Global Class B Investor Note in exchange
for some of the Class B Investor Notes represented by this Temporary Global
Class B Investor Note, further Class B Investor Notes are to be exchanged
pursuant to this paragraph, such exchange may be effected, without the issuance
of a new Permanent Global Class B Investor Note, by the Issuer or its agent
endorsing Schedule A of the Permanent Global Class B Investor Note previously
issued to reflect an increase in the aggregate principal amount of such
Permanent Global Class B Investor Note by an amount equal to the aggregate
principal amount of the additional Class B Investor Notes to be exchanged.
          Interests in this Temporary Global Class B Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Euroclear or Clearstream. For purposes of this Temporary Global Class B Investor
Note, the securities account records of Euroclear or Clearstream shall, in the
absence of manifest error, be conclusive evidence of the identity of the holders
of Class B Investor Notes and of the principal amount of Class B Investor Notes
represented by this Temporary Global Class B Investor Note credited to the
securities accounts of such holders of Class B Investor Notes. Any statement
issued by Euroclear or Clearstream to any holder relating to a specified Class B
Investor Note or Class B Investor Notes credited to the securities account of
such holder and stating the principal amount of such Class B Investor Note or
Class B Investor Notes and certified by Euroclear or Clearstream to be a true
record of such securities account shall, in the absence of manifest error, be
conclusive evidence of the records of Euroclear or Clearstream for the purposes
of the preceding sentence (but

B-2-9



--------------------------------------------------------------------------------



 



without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Class B Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class B Investor Note represented by this Temporary Global Class B Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Temporary Global Class B Investor
Note.
          Interests in this Temporary Global Class B Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class B Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Temporary Global Class B Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

B-2-10



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
_______________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class B Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ___, attorney, to transfer said Class B
Investor Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:__________________  By:     5    

Signature Guaranteed:                                                           
                         

 

5/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Investor Note,
without alteration, enlargement or any change whatsoever.

B-2-11



--------------------------------------------------------------------------------



 



EXHIBIT B-3
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF PERMANENT GLOBAL CLASS B INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AE7
ISIN NO. USU16492AE73
COMMON CODE 43364677
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS B INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
B INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS B

B-3-1



--------------------------------------------------------------------------------



 



CHESAPEAKE FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
of [___] Dollars, which amount shall be payable in the amounts and at the times
set forth in the Indenture described herein, provided, however, that the entire
unpaid principal amount of this Class B Investor Note shall be due on the
Class B Final Maturity Date. However, principal with respect to the Class B
Investor Notes may be paid earlier under certain limited circumstances described
in the Indenture. The Issuer will pay interest on this Class B Investor Note for
each Series 2009-2 Interest Period, in accordance with the terms of the
Indenture, at the Class B Note Rate for such Interest Period. Each “Series
2009-2 Interest Period” will be a period commencing on and including a Payment
Date and ending on and including the day preceding the next succeeding Payment
Date; provided, however, that the initial Series 2009-2 Interest Period shall
commence on and include the Series 2009-2 Closing Date and end on and include
October 15, 2009. Such principal of and interest on this Class B Investor Note
shall be paid in the manner specified on the reverse hereof and in the
Indenture.
          The principal of and interest on this Class B Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class B Investor Note shall be applied
as provided in the Indenture. This Class B Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class B Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class B Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class B Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class B
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

B-3-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.

          Date: _____________ 
CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class B Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as
Indenture Trustee
      By:           Authorized Signatory           

B-3-3



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS B INVESTOR NOTE]
          This Class B Investor Note is one of a duly authorized issue of
Class B Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class B (herein called the “Class B Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class B Investor Notes are subject to all terms of the
Indenture. All terms used in this Class B Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class B Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class B Investor Note shall
be due and payable on the Final Maturity Date. Notwithstanding the foregoing,
principal on the Class B Investor Notes will be paid earlier during the
Series 2009-2 Amortization Period as described in the Indenture. All principal
payments on the Class B Investor Notes shall be made pro rata to the Class B
Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Class B Investor Notes,
in whole but not in part, on any Payment Date on or after the Payment Date on
which the Series 2009-2 Invested Amount is less than or equal to 10% of the
Series 2009-2 Initial Invested Amount. The prepayment price for the Class B
Investor Notes will be equal to the amount set forth in the Indenture.
          Interest will accrue on this Class B Investor Notes for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class B
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

B-3-4



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class B Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class B Investor Note may be registered on
the Note Register upon surrender of this Class B Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class B Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class B Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class B Investor Note or
an interest therein, each Class B Investor Noteholder and each Class B Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class B Investor Noteholder, by acceptance of a Class B Investor
Note or, in the case of a Class B Investor Note Owner, a beneficial interest in
a Class B Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

B-3-5



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class B Investor Noteholder or Class B Investor Note Owner, by
acceptance of a Class B Investor Note or, in the case of a Class B Investor Note
Owner, a beneficial interest in a Class B Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Investor
Noteholder or Class B Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class B Investor Noteholder and
each Class B Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class B Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class B
Investor Noteholder and each Class B Investor Note Owner, by the acceptance of
this Class B Investor Note, agrees to treat this Class B Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class B Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

B-3-6



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class B Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class B Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class B Investor Note (or any one or more predecessor Class B
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class B Investor Note and of any Class B Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class B Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class B Investor Note includes any
successor to the Issuer under the Indenture.
          The Class B Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class B Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class B
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class B Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Permanent Global Class B Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System (“Euroclear”). Euroclear and
Clearstream will be treated by the Indenture Trustee and any paying agent as the
holder of the Class B Investor Notes. For purposes of this Permanent Global
Class B Investor Note, the securities account records of Euroclear or
Clearstream shall, in the absence of manifest error, be conclusive evidence of
the identity of the holders of Class B Investor Notes and of the principal
amount of Class B Investor Notes represented by this Permanent Global Class B
Investor Note credited to the securities accounts of such holders of

B-3-7



--------------------------------------------------------------------------------



 



Class B Investor Notes. Any statement issued by Euroclear or Clearstream to any
holder relating to a specified Class B Investor Note or Class B Investor Notes
credited to the securities account of such holder and stating the principal
amount of such Class B Investor Note or Class B Investor Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the preceding sentence (but without
prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Class B Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class B Investor Note represented by this Permanent Global Class B Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Permanent Global Class B Investor
Note.
          Interests in this Permanent Global Class B Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class B Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Permanent Global Class B Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

B-3-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
___________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class B Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints ___, attorney, to transfer said Class B
Investor Note on the books kept for registration thereof, with full power of
substitution in the premises.

                Dated:__________________  By:     6    

Signature Guaranteed:                                                           
                         

 

6/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Investor Note,
without alteration, enlargement or any change whatsoever.

B-3-9



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF RESTRICTED GLOBAL CLASS C INVESTOR NOTE

No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. 165182AQ9
ISIN NO. US165182AQ92
COMMON CODE 43364669
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH CHESAPEAKE FUNDING LLC (THE “ISSUER”) OR ANY AFFILIATE OF
THE ISSUER WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY
(A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A (A “QIB”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E), TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE IN ACCORDANCE WITH THE INDENTURE SUPPLEMENT.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF

C-1-1



--------------------------------------------------------------------------------



 



THE DEPOSITORY TRUST COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE
EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN
DTC OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS C INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
C INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS C
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [                    ] Dollars, which amount shall be payable
in the amounts and at the times set forth in the Indenture described herein,
provided, however, that the entire unpaid principal amount of this Class C
Investor Note shall be due on the Class C Final Maturity Date. However,
principal with respect to the Class C Investor Notes may be paid earlier under
certain limited circumstances described in the Indenture. The Issuer will pay
interest on this Class C Investor Note for each Series 2009-2 Interest Period,
in accordance with the terms of the Indenture, at the Class C Note Rate for such
Interest Period. Each “Series 2009-2 Interest Period” will be a period
commencing on and including a Payment Date and ending on and including the day
preceding the next succeeding Payment Date; provided, however, that the initial
Series 2009-2 Interest Period shall commence on and include the Series 2009-2
Closing Date and end on and include October 15, 2009. Such principal of and
interest on this Class C Investor Note shall be paid in the manner specified on
the reverse hereof and in the Indenture.
          The principal of and interest on this Class C Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class C Investor Note shall be applied
as provided in the Indenture. This Class C Investor Note does

C-1-2



--------------------------------------------------------------------------------



 



not represent an interest in, or an obligation of, PHH Vehicle Management
Services, LLC (“VMS”) or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class C Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class C Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class C Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class C
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

C-1-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.
Date:                     

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class C Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as Indenture Trustee
      By:           Authorized Signatory           

C-1-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS C INVESTOR NOTE]
          This Class C Investor Note is one of a duly authorized issue of
Class C Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class C (herein called the “Class C Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class C Investor Notes are subject to all terms of the
Indenture. All terms used in this Class C Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class C Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class C Investor Note shall
be due and payable on the Class C Final Maturity Date. Notwithstanding the
foregoing, principal on the Class C Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class C Investor Notes shall be made pro rata to the
Class C Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class C Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class C
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

C-1-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class C Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class C Investor Note may be registered on
the Note Register upon surrender of this Class C Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class C Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class C Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class C Investor Note or
an interest therein, each Class C Investor Noteholder and each Class C Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class C Investor Noteholder, by acceptance of a Class C Investor
Note or, in the case of a Class C Investor Note Owner, a beneficial interest in
a Class C Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

C-1-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class C Investor Noteholder or Class C Investor Note Owner, by
acceptance of a Class C Investor Note or, in the case of a Class C Investor Note
Owner, a beneficial interest in a Class C Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Investor
Noteholder or Class C Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class C Investor Noteholder and
each Class C Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class C Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class C
Investor Noteholder and each Class C Investor Note Owner, by the acceptance of
this Class C Investor Note, agrees to treat this Class C Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights

C-1-7



--------------------------------------------------------------------------------



 



of the Holders of the Series 2009-2 Investor Notes under the Indenture at any
time by the Issuer with the consent of the Holders of a Majority in Interest of
the Series 2009-2 Investor Notes affected by such amendment or modification. The
Indenture also contains provisions permitting the Holders of Series 2009-2
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 2009-2 Investor Notes, on behalf of the Holders of all the
Series 2009-2 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Class C
Investor Note (or any one or more predecessor Class C Investor Notes) shall be
conclusive and binding upon such Holder and upon all future Holders of this
Class C Investor Note and of any Class C Investor Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class C Investor
Note. The Indenture also permits the Indenture Trustee to amend or waive certain
terms and conditions set forth in the Indenture without the consent of Holders
of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class C Investor Note includes any
successor to the Issuer under the Indenture.
          The Class C Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class C Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class C
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class C Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Restricted Global Class C Investor Note are
exchangeable or transferable in whole or in part for interests in a Temporary
Global Class C Investor Note or a Permanent Global Class C Investor Note
provided that such transfer or exchange complies with Section 6.5 of the
Series 2009-2 Indenture Supplement. Interests in this Restricted Global Class C
Investor Note may be exchanged for Definitive Notes, subject to the provisions
of the Indenture.

C-1-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
                                        
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class C Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints                                         ,
attorney, to transfer said Class C Investor Note on the books kept for
registration thereof, with full power of substitution in the premises.

                Dated:                                           By:     7     
                Signature Guaranteed:
                       

 

7/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class C Investor Note,
without alteration, enlargement or any change whatsoever.

C-1-9



--------------------------------------------------------------------------------



 



EXHIBIT C-2
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF TEMPORARY GLOBAL CLASS C INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AF4
ISIN NO. USU16492AF49
COMMON CODE 43364642
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. UNTIL 40 DAYS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE
NOTES (THE “RESTRICTED PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN
THE UNITED STATES AND OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER
OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT
OF CHESAPEAKE FUNDING LLC (THE “ISSUER”) THAT THIS NOTE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS OF THE STATES, TERRITORIES AND POSSESSIONS OF THE
UNITED STATES GOVERNING THE OFFER AND SALE OF SECURITIES, AND PRIOR TO THE
EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AND IN
ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3) TO THE ISSUER.
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

C-2-1



--------------------------------------------------------------------------------



 



          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS C INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
C INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS C
          CHESAPEAKE FUNDING LLC, a limited liability company formed under the
laws of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [                    ] Dollars, which amount shall be payable
in the amounts and at the times set forth in the Indenture described herein,
provided, however, that the entire unpaid principal amount of this Class C
Investor Note shall be due on the Class C Final Maturity Date. However,
principal with respect to the Class C Investor Notes may be paid earlier under
certain limited circumstances described in the Indenture. The Issuer will pay
interest on this Class C Investor Note for each Series 2009-2 Interest Period,
in accordance with the terms of the Indenture, at the Class C Note Rate for such
Interest Period. Each “Series 2009-2 Interest Period” will be a period
commencing on and including a Payment Date and ending on and including the day
preceding the next succeeding Payment Date; provided, however, that the initial
Series 2009-2 Interest Period shall commence on and include the Series 2009-2
Closing Date and end on and include October 15, 2009. Such principal of and
interest on this Class C Investor Note shall be paid in the manner specified on
the reverse hereof and in the Indenture.
          The principal of and interest on this Class C Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class C Investor Note shall be applied
as provided in the Indenture. This Class C Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class C Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class C Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class C Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information

C-2-2



--------------------------------------------------------------------------------



 



with respect to the interests, rights, benefits, obligations, proceeds and
duties evidenced hereby and the rights, duties and obligations of the Issuer and
the Indenture Trustee. A copy of the Indenture may be requested from the
Indenture Trustee by writing to the Indenture Trustee at: The Bank of New York
Mellon, 101 Barclay Street, Floor 4W, New York, New York 10286 Attention:
Structured Finance Services — Chesapeake Funding, Series 2009-2. To the extent
not defined herein, the capitalized terms used herein have the meanings ascribed
to them in the Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class C
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

C-2-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.
Date: __________

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class C Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as Indenture Trustee
      By:           Authorized Signatory           

C-2-4



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS C INVESTOR NOTE]
          This Class C Investor Note is one of a duly authorized issue of
Class C Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class C (herein called the “Class C Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class C Investor Notes are subject to all terms of the
Indenture. All terms used in this Class C Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class C Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class C Investor Note shall
be due and payable on the Class C Final Maturity Date. Notwithstanding the
foregoing, principal on the Class C Investor Notes will be paid earlier during
the Series 2009-2 Amortization Period as described in the Indenture. All
principal payments on the Class C Investor Notes shall be made pro rata to the
Class C Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Series 2009-2 Investor
Notes, in whole but not in part, on any Payment Date on or after the Payment
Date on which the Series 2009-2 Invested Amount is less than or equal to 10% of
the Series 2009-2 Initial Invested Amount. The prepayment price for the
Series 2009-2 Investor Notes will be equal to the amount set forth in the
Indenture.
          Interest will accrue on this Class C Investor Note for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class C
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

C-2-5



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class C Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class C Investor Note may be registered on
the Note Register upon surrender of this Class C Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class C Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class C Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class C Investor Note or
an interest therein, each Class C Investor Noteholder and each Class C Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class C Investor Noteholder, by acceptance of a Class C Investor
Note or, in the case of a Class C Investor Note Owner, a beneficial interest in
a Class C Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

C-2-6



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class C Investor Noteholder or Class C Investor Note Owner, by
acceptance of a Class C Investor Note or, in the case of a Class C Investor Note
Owner, a beneficial interest in a Class C Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Investor
Noteholder or Class C Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class C Investor Noteholder and
each Class C Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class C Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class C
Investor Noteholder and each Class C Investor Note Owner, by the acceptance of
this Class C Investor Note, agrees to treat this Class C Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class C Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

C-2-7



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class C Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class C Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class C Investor Note (or any one or more predecessor Class C
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class C Investor Note and of any Class C Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class C Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class C Investor Note includes any
successor to the Issuer under the Indenture.
          The Class C Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class C Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class C
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class C Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          During the Restricted Period (as defined below), payments (if any) on
this Temporary Global Class C Investor Note will only be paid to the extent that
there is presented by Clearstream Banking, société anonyme (“Clearstream”), or
Euroclear Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”), to
the Indenture Trustee a certificate to the effect that it has received from or
in respect of persons entitled to a Class C Investor Note (as shown by its
records) certification in form reasonably satisfactory to the Indenture Trustee
from such persons that their beneficial ownership interests in the Temporary
Global Class C Investor Note are owned either by non-U.S. persons or U.S.
persons who purchased such interests in a transaction that did not require
registration under the Securities Act. After the Restricted Period,

C-2-8



--------------------------------------------------------------------------------



 



the holder of this Temporary Global Class C Investor Note will not be entitled
to receive any payment hereon, until this Temporary Global Class C Investor Note
is exchanged in full for a Permanent Global Class C Investor Note. This
Temporary Global Class C Investor Note shall in all other respects be entitled
to the same benefits as a Permanent Global Class C Investor Note under the
Indenture.
          After the end of the period commencing on the Series 2009-2 Closing
Date and ending on the date that is the 40th day after the Series 2009-2 Closing
Date (the “Restricted Period”), interests in this Temporary Global Class C
Investor Note may be exchanged (free of charge) for interests in a Permanent
Global Class C Investor Note in the form of Exhibit A-3 to the Series 2009-2
Indenture Supplement upon presentation of this Temporary Global Class C Investor
Note to the Indenture Trustee. The Permanent Global Class C Investor Note shall
be so issued and delivered in exchange for only that portion of this Temporary
Global Class C Investor Note in respect of which there shall have been presented
to the Indenture Trustee by Euroclear or Clearstream a certificate to the effect
that it has received from or in respect of persons entitled to a Class C
Investor Note (as shown by its records) certification in form reasonably
satisfactory to the Indenture Trustee from such persons that their beneficial
ownership interests in the Temporary Global Class C Investor Note are owned
either by non-U.S. persons or U.S. persons who purchased such interests in a
transaction that did not require registration under the Securities Act.
          On an exchange of the whole of this Temporary Global Class C Investor
Note, this Temporary Global Class C Investor Note shall be surrendered to the
Indenture Trustee. On an exchange of part only of this Temporary Global Class C
Investor Note, details of such exchange shall be entered by or on behalf of the
Issuer in Schedule A hereto and the relevant space in Schedule A hereto
recording such exchange shall be signed by or on behalf of the Issuer. If,
following the issuance of a Permanent Global Class C Investor Note in exchange
for some of the Class C Investor Notes represented by this Temporary Global
Class C Investor Note, further Class C Investor Notes are to be exchanged
pursuant to this paragraph, such exchange may be effected, without the issuance
of a new Permanent Global Class C Investor Note, by the Issuer or its agent
endorsing Schedule A of the Permanent Global Class C Investor Note previously
issued to reflect an increase in the aggregate principal amount of such
Permanent Global Class C Investor Note by an amount equal to the aggregate
principal amount of the additional Class C Investor Notes to be exchanged.
          Interests in this Temporary Global Class C Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Euroclear or Clearstream. For purposes of this Temporary Global Class C Investor
Note, the securities account records of Euroclear or Clearstream shall, in the
absence of manifest error, be conclusive evidence of the identity of the holders
of Class C Investor Notes and of the principal amount of Class C Investor Notes
represented by this Temporary Global Class C Investor Note credited to the
securities accounts of such holders of Class C Investor Notes. Any statement
issued by Euroclear or Clearstream to any holder relating to a specified Class C
Investor Note or Class C Investor Notes credited to the securities account of
such holder and stating the principal amount of such Class C Investor Note or
Class C Investor Notes and certified by Euroclear or Clearstream to be a true
record of such securities account shall, in the absence of manifest error, be
conclusive evidence of the records of Euroclear or Clearstream for the purposes
of the preceding sentence (but

C-2-9



--------------------------------------------------------------------------------



 



without prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Temporary Global
Class C Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class C Investor Note represented by this Temporary Global Class C Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Temporary Global Class C Investor
Note.
          Interests in this Temporary Global Class C Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class C Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Temporary Global Class C Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

C-2-10



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
                                        
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class C Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints                                         ,
attorney, to transfer said Class C Investor Note on the books kept for
registration thereof, with full power of substitution in the premises.

                Dated:                                           By:     8     
                Signature Guaranteed:
                       

 

8/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class C Investor Note,
without alteration, enlargement or any change whatsoever.

C-2-11



--------------------------------------------------------------------------------



 



EXHIBIT C-3
TO SERIES 2009-2
INDENTURE SUPPLEMENT
FORM OF PERMANENT GLOBAL CLASS C INVESTOR NOTE

      No.   $[                    ]

SEE REVERSE FOR CERTAIN CONDITIONS
CUSIP (CINS) NO. U16492AF4
ISIN NO. USU16492AF49
COMMON CODE 43364642
          THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”), OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE
OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR
IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
          UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO THE ISSUER OR THE TRANSFER AGENT AND REGISTRAR, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
          THE PRINCIPAL OF THIS CLASS C INVESTOR NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS
C INVESTOR NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
CHESAPEAKE FUNDING LLC
SERIES 2009-2 FLOATING RATE ASSET BACKED INVESTOR NOTES, CLASS C

C-3-1



--------------------------------------------------------------------------------



 



CHESAPEAKE FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (herein referred to as the “Issuer”), for value received,
hereby promises to pay to Cede & Co., or registered assigns, the principal sum
of [                    ] Dollars, which amount shall be payable in the amounts
and at the times set forth in the Indenture described herein, provided, however,
that the entire unpaid principal amount of this Class C Investor Note shall be
due on the Class C Final Maturity Date. However, principal with respect to the
Class C Investor Notes may be paid earlier under certain limited circumstances
described in the Indenture. The Issuer will pay interest on this Class C
Investor Note for each Series 2009-2 Interest Period, in accordance with the
terms of the Indenture, at the Class C Note Rate for such Interest Period. Each
“Series 2009-2 Interest Period” will be a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2009-2 Interest Period
shall commence on and include the Series 2009-2 Closing Date and end on and
include October 15, 2009. Such principal of and interest on this Class C
Investor Note shall be paid in the manner specified on the reverse hereof and in
the Indenture.
          The principal of and interest on this Class C Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Class C Investor Note shall be applied
as provided in the Indenture. This Class C Investor Note does not represent an
interest in, or an obligation of, PHH Vehicle Management Services, LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Class C Investor
Note set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Class C Investor Note. Although a summary of
certain provisions of the Indenture is set forth below and on the reverse hereof
and made a part hereof, this Class C Investor Note does not purport to summarize
the Indenture and reference is made to the Indenture for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Issuer and the
Indenture Trustee. A copy of the Indenture may be requested from the Indenture
Trustee by writing to the Indenture Trustee at: The Bank of New York Mellon, 101
Barclay Street, Floor 4W, New York, New York 10286 Attention: Structured Finance
Services — Chesapeake Funding, Series 2009-2. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this Class C
Investor Note shall not be entitled to any benefit under the Indenture referred
to on the reverse hereof, or be valid or obligatory for any purpose.

C-3-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer.
Date:                     

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:        

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Class C Investor Notes issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON, as Indenture Trustee
      By:           Authorized Signatory           

C-3-3



--------------------------------------------------------------------------------



 



         

[REVERSE OF CLASS C INVESTOR NOTE]
          This Class C Investor Note is one of a duly authorized issue of
Class C Investor Notes of the Issuer designated its Series 2009-2 Floating Rate
Asset Backed Investor Notes, Class C (herein called the “Class C Investor
Notes”), all issued under (i) an Amended and Restated Base Indenture dated as of
December 17, 2008 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Bank of New York Mellon, as
Indenture Trustee (the “Indenture Trustee”, which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2009-2 Indenture
Supplement dated as of September 11, 2009 (the “Series 2009-2 Indenture
Supplement”) between the Issuer and the Indenture Trustee. The Base Indenture
and the Series 2009-2 Indenture Supplement are referred to herein as the
“Indenture”. The Class C Investor Notes are subject to all terms of the
Indenture. All terms used in this Class C Investor Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.
          Subject to the subordination provisions of the Indenture, the Class A
Notes, the Class B Notes and the Class C Notes are and will be equally and
ratably secured by the Series 2009-2 Collateral pledged as security therefor as
provided in the Indenture and the Series 2009-2 Indenture Supplement.
          Principal of the Class C Investor Notes will be payable on each
Payment Date specified in and in the amounts described in the Indenture.
“Payment Date” means the 15th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing October 15, 2009.
          The entire unpaid principal amount of this Class C Investor Note shall
be due and payable on the Final Maturity Date. Notwithstanding the foregoing,
principal on the Class C Investor Notes will be paid earlier during the
Series 2009-2 Amortization Period as described in the Indenture. All principal
payments on the Class C Investor Notes shall be made pro rata to the Class C
Investor Noteholders entitled thereto.
          The Issuer will have the option to prepay the Class C Investor Notes,
in whole but not in part, on any Payment Date on or after the Payment Date on
which the Series 2009-2 Invested Amount is less than or equal to 10% of the
Series 2009-2 Initial Invested Amount. The prepayment price for the Class C
Investor Notes will be equal to the amount set forth in the Indenture.
          Interest will accrue on this Class C Investor Notes for each
Series 2009-2 Interest Period at a rate equal to (i) with respect to the initial
Series 2009-2 Interest Period, 2.00438% per annum and (ii) with respect to each
Series 2009-2 Interest Period thereafter, a rate per annum equal to One-Month
LIBOR for such Series 2009-2 Interest Period plus 1.75% per annum (the “Class C
Note Rate”). “One-Month LIBOR” means, for each Series 2009-2 Interest Period,
the rate per annum determined on the related LIBOR Determination Date by the
Calculation Agent to be the rate for Dollar deposits having a maturity equal to
one month that appears Bloomberg Screen BTMM Page under the heading “LIBOR FIX
BBAM” as of 11:00 A.M., London time, on such LIBOR Determination Date; provided,
however, that if such rate does not appear on the

C-3-4



--------------------------------------------------------------------------------



 



Bloomberg Screen BTMM Page, One-Month LIBOR will mean, for such 2009-2 Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
one-one-hundred-thousandth of one percent) of the rates quoted by the Reference
Banks to the Calculation Agent as the rates at which deposits in Dollars are
offered by the Reference Banks at approximately 11:00 A.M., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for a
period equal to one month; provided, further, that if fewer than two quotations
are provided as requested by the Reference Banks, “One-Month LIBOR” for such
Series 2009-2 Interest Period will mean the arithmetic mean (rounded to the
nearest one-one-hundred-thousandth of one percent) of the rates quoted by major
banks in New York, New York selected by the Calculation Agent, at approximately
10:00 A.M., New York City time, on the first day of such Series 2009-2 Interest
Period for loans in Dollars to leading European banks for a period equal to one
month; provided, finally, that if no such quotes are provided, “One-Month LIBOR”
for such Series 2009-2 Interest Period will mean One-Month LIBOR as in effect
with respect to the preceding Series 2009-2 Interest Period.
          The Issuer shall pay interest on overdue installments of interest at
the Class C Note Rate to the extent lawful.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Class C Investor Note may be registered on
the Note Register upon surrender of this Class C Investor Note for registration
of transfer at the office or agency designated by the Issuer pursuant to the
Indenture, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Indenture Trustee duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Class C Investor Notes of authorized denominations in the same aggregate
principal amount will be issued to the designated transferee or transferees. No
service charge will be charged for any registration of transfer or exchange of
this Class C Investor Note, but the transferor may be required to pay a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any such registration of transfer or exchange.
          The Issuer and the Indenture Trustee covenant and agree in the
Series 2009-2 Indenture Supplement and, by acquiring a Class C Investor Note or
an interest therein, each Class C Investor Noteholder and each Class C Investor
Note Owner hereby covenants and agrees that, prior to the date which is one year
and one day after payment in full of all obligations under each Securitization,
it will not institute against, or join any other Person in instituting against,
the Origination Trust, SPV, Holdings, any other Special Purpose Entity, or any
general partner or single member of any Special Purpose Entity that is a
partnership or limited liability company, respectively, any involuntary
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Class C Investor Noteholder, by acceptance of a Class C Investor
Note or, in the case of a Class C Investor Note Owner, a beneficial interest in
a Class C Investor Note, hereby represents, warrants and covenants that (a) each
of the Lease SUBI and the Fleet Receivable SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable

C-3-5



--------------------------------------------------------------------------------



 



against the Lease SUBI Portfolio or the Fleet Receivable SUBI only, as
applicable, and not against any other SUBI Portfolio or the UTI Portfolio and
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to any other SUBI (used in this paragraph as
defined in the Origination Trust Agreement), any other SUBI Portfolio (used in
this paragraph as defined in the Origination Trust Agreement), the UTI or the
UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          Each Class C Investor Noteholder or Class C Investor Note Owner, by
acceptance of a Class C Investor Note or, in the case of a Class C Investor Note
Owner, a beneficial interest in a Class C Investor Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Investor
Noteholder or Class C Investor Note Owner will not institute against, or join
with any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any federal or state bankruptcy or similar law.
          It is the intent of the Issuer, each Class C Investor Noteholder and
each Class C Investor Note Owner that, for federal, state and local income and
franchise tax purposes only, the Class C Investor Notes will evidence
indebtedness of the Issuer secured by the Series 2009-2 Collateral. Each Class C
Investor Noteholder and each Class C Investor Note Owner, by the acceptance of
this Class C Investor Note, agrees to treat this Class C Investor Note for
purposes of federal, state and local income and franchise taxes and any other
tax imposed on or measured by income, as indebtedness of the Issuer.
          Each Holder of this Class C Investor Note shall provide to the
Indenture Trustee at least annually an appropriate statement (on Internal
Revenue Service Form W-8 or suitable

C-3-6



--------------------------------------------------------------------------------



 



substitute), with respect to United States federal income tax and withholding
tax, signed under penalties of perjury, certifying that the beneficial owner of
this Class C Investor Note is a non-U.S. person and providing the Holder’s name
and address. If the information provided in the statement changes, the Holder of
this Class C Investor Note shall so inform the Indenture Trustee within 30 days
of such change.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2009-2 Investor Notes under
the Indenture at any time by the Issuer with the consent of the Holders of a
Majority in Interest of the Series 2009-2 Investor Notes affected by such
amendment or modification. The Indenture also contains provisions permitting the
Holders of Series 2009-2 Investor Notes representing specified percentages of
the aggregate outstanding amount of the Series 2009-2 Investor Notes, on behalf
of the Holders of all the Series 2009-2 Investor Notes, to waive compliance by
the Issuer with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Class C Investor Note (or any one or more predecessor Class C
Investor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class C Investor Note and of any Class C Investor Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Class C Investor Note. The Indenture also permits the Indenture Trustee to amend
or waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 2009-2 Investor Notes issued thereunder.
          The term “Issuer” as used in this Class C Investor Note includes any
successor to the Issuer under the Indenture.
          The Class C Investor Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
          This Class C Investor Note and the Indenture shall be governed by, and
construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
          No reference herein to the Indenture and no provision of this Class C
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Class C Investor Note at the times, place and rate, and in the
coin or currency herein prescribed.
          Interests in this Permanent Global Class C Investor Note will be
transferable in accordance with the rules and procedures for the time being of
Clearstream Banking, société anonyme (“Clearstream”), or Euroclear Bank
S.A./N.V., as operator of the Euroclear System (“Euroclear”). Euroclear and
Clearstream will be treated by the Indenture Trustee and any paying agent as the
holder of the Class C Investor Notes. For purposes of this Permanent Global
Class C Investor Note, the securities account records of Euroclear or
Clearstream shall, in the absence of manifest error, be conclusive evidence of
the identity of the holders of Class C Investor Notes and of the principal
amount of Class C Investor Notes represented by this Permanent Global Class C
Investor Note credited to the securities accounts of such holders of

C-3-7



--------------------------------------------------------------------------------



 



Class C Investor Notes. Any statement issued by Euroclear or Clearstream to any
holder relating to a specified Class C Investor Note or Class C Investor Notes
credited to the securities account of such holder and stating the principal
amount of such Class C Investor Note or Class C Investor Notes and certified by
Euroclear or Clearstream to be a true record of such securities account shall,
in the absence of manifest error, be conclusive evidence of the records of
Euroclear or Clearstream for the purposes of the preceding sentence (but without
prejudice to any other means of producing such records in evidence).
Notwithstanding any provision to the contrary contained in this Permanent Global
Class C Investor Note, the Issuer irrevocably agrees, for the benefit of such
holder and its successors and assigns, that, subject to the provisions of the
Indenture, each holder or its successors or assigns may file any claim, take any
action or institute any proceeding to enforce, directly against the Issuer, the
obligation of the Issuer hereunder to pay any amount due in respect of each
Class C Investor Note represented by this Permanent Global Class C Investor Note
which is credited to such holder’s securities account with Euroclear or
Clearstream without the production of this Permanent Global Class C Investor
Note.
          Interests in this Permanent Global Class C Investor Note are
exchangeable or transferable in whole or in part for interests in a Restricted
Global Class C Investor Note provided that such transfer or exchange complies
with Section 6.5 of the Series 2009-2 Indenture Supplement. Interests in this
Permanent Global Class C Investor Note may be exchanged for Definitive Notes,
subject to the provisions of the Indenture.

C-3-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
                                        
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within Class C Investor Note and all rights thereunder, and hereby
irrevocably constitutes and appoints                                         ,
attorney, to transfer said Class C Investor Note on the books kept for
registration thereof, with full power of substitution in the premises.

                Dated:                                           By:     9     
                Signature Guaranteed:
                       

 

9/NOTE:   The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class C Investor Note,
without alteration, enlargement or any change whatsoever.

C-3-9



--------------------------------------------------------------------------------



 



EXHIBIT D-1
[FORM OF CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RESTRICTED GLOBAL NOTE
TO TEMPORARY GLOBAL NOTE]
(exchanges or transfers pursuant to Section
6.5(c) of the Series 2009-2 Indenture Supplement)
The Bank of New York Mellon,
as Transfer Agent and Registrar
2001 Bryan Street, 9th Floor
Dallas, Texas 75201
Attention: Structured Finance Services — Chesapeake Funding, Series 2009-2
Re: Chesapeake Funding LLC
Series 2009-2 Floating Rate Asset Backed Investor Notes
Reference is hereby made to the Series 2009-2 Indenture Supplement, dated as of
September 11, 2009 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Indenture Supplement”; terms
defined therein being used herein as therein defined), between Chesapeake
Funding LLC (the “Issuer”) and The Bank of New York Mellon, as Indenture Trustee
(the “Indenture Trustee”), to the Amended and Restated Base Indenture, dated as
of December 17, 2008 (as amended or modified from time to time, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
This letter relates to US$                     principal amount of the
Restricted Global Note (the “Restricted Global Note”) of the Series 2009-2
Floating Rate Asset Backed Notes [Class A] [Class B] [Class C] (the “Notes”)
(CUSIP No. [          ]), held with DTC in the name of [transferor] (the
“Transferor”). The Transferor has requested an exchange or transfer of such
interest for an interest in the Temporary Global Note of the Series 2009-2
Floating Rate Asset Backed Notes [Class A] [Class B] [Class C] (ISIN No.
[          ]) to be held with [Euroclear] [Clearstream] (Common Code No.
[     ]) through DTC. If this is a partial transfer, a minimum amount of
US$200,000 or any integral multiple of US$1,000 in excess thereof of the
Restricted Global Note will remain outstanding.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Indenture and
pursuant to and in accordance with Rule 904 of Regulation S under the Securities
Act of 1933, as amended (the “Securities Act”), and accordingly the Transferor
does hereby certify that:

D-1



--------------------------------------------------------------------------------



 



(1) the offer of the Notes was not made to a person in the United States;
(2) either (a) at the time the buy order was originated the transferee was
outside the United States or the Transferor or any person acting on the
Transferor’s behalf reasonably believed that the transferee was outside the
United States or (b) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither the Transferor
nor any person acting on behalf of the Transferor knows that the transaction was
pre-arranged with a buyer in the United States;
(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S, as applicable; and
(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.
This certificate and the statements contained herein are made for your benefit
and for the benefit of the Issuer and the Indenture Trustee.

            [Insert name of Transferor]
      By:           Name:           Title:        

Dated:                                         

     
cc:
  Chesapeake Funding LLC
 
  940 Ridgebrook Road
 
  Sparks, Maryland 21152
 
  Attention: General Counsel

D-2



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[FORM OF CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RESTRICTED GLOBAL NOTE
TO PERMANENT GLOBAL NOTE]
(exchanges or transfers pursuant to Section
6.5(d) of the Series 2009-2 Indenture Supplement)
The Bank of New York Mellon,
as Transfer Agent and Registrar
2001 Bryan Street, 9th Floor
Dallas, Texas 75201
Attention: Structured Finance Services — Chesapeake Funding, Series 2009-2
Re: Chesapeake Funding LLC
Series 2009-2 Floating Rate Asset Backed Investor Notes
Reference is hereby made to the Series 2009-2 Indenture Supplement, dated as of
September 11, 2009 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Indenture Supplement”; terms
defined therein being used herein as therein defined), between Chesapeake
Funding LLC (the “Issuer”) and The Bank of New York Mellon, as Indenture Trustee
(the “Indenture Trustee”), to the Amended and Restated Base Indenture, dated as
of December 17, 2008 (as amended or modified from time to time, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
This letter relates to US$                     principal amount of the
Restricted Global Note (the “Restricted Global Note”) of the Series 2009-2
Floating Rate Asset Backed Notes [Class A] [Class B] [Class C] (the “Notes”)
(CUSIP No. [          ]), held with DTC in the name of [transferor] (the
“Transferor”). The Transferor has requested an exchange or transfer of such
interest for an interest in the Permanent Global Note of the Series 2009-2
Floating Rate Asset Backed Notes [Class A] [Class B] [Class C] (ISIN No.
[          ]) to be held with [Euroclear] [Clearstream] (Common Code No.
[          ]) through DTC. If this is a partial transfer, a minimum amount of
US$200,000 or any integral multiple of US$1,000 in excess thereof of the
Restricted Global Note will remain outstanding.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Indenture and
(i) with respect to transfers made in reliance upon Rule 904 of Regulation S
under the Securities Act of 1933, as amended (the “Securities Act”), the
Transferor does hereby certify that:
(1) the offer of the Notes was not made to a person in the United States;

D-2-1



--------------------------------------------------------------------------------



 



(2) either (a) at the time the buy order was originated the transferee was
outside the United States or the Transferor or any person acting on the
Transferor’s behalf reasonably believed that the transferee was outside the
United States or (b) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither the Transferor
nor any person acting on behalf of the Transferor knows that the transaction was
pre-arranged with a buyer in the United States;
(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S, as applicable; and
(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act;
and (ii) with respect to transfers made in reliance upon Rule 144 under the
Securities Act, the Transferor hereby certifies that the Notes are being
transferred in a transaction permitted by Rule 144 under the Securities Act.
This certificate and the statements contained herein are made for your benefit
and for the benefit of the Issuer and the Indenture Trustee.

            [Insert name of Transferor]
      By:           Name:           Title:        

Dated:                                         

     
cc:
  Chesapeake Funding LLC
 
  940 Ridgebrook Road
 
  Sparks, Maryland 21152
 
  Attention: General Counsel

D-2-2



--------------------------------------------------------------------------------



 



EXHIBIT D-3
[FORM OF CERTIFICATE FOR TRANSFER OR
EXCHANGE FROM
TEMPORARY GLOBAL NOTE
TO RESTRICTED GLOBAL NOTE]
(exchanges or transfers pursuant to
Section 6.5(e) of the Series 2009-2 Indenture Supplement)
The Bank of New York Mellon,
as Transfer Agent and Registrar
2001 Bryan Street, 9th Floor
Dallas, Texas 75201
Attention: Structured Finance Services — Chesapeake Funding, Series 2009-2
Re: Chesapeake Funding LLC
Series 2009-2 Floating Rate Asset Backed Investor Notes
Reference is hereby made to the Series 2009-2 Indenture Supplement, dated as of
September 11, 2009 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Indenture Supplement”; terms
defined therein being used herein as therein defined), between Chesapeake
Funding LLC (the “Issuer”) and The Bank of New York Mellon, as Indenture Trustee
(the “Indenture Trustee”), to the Amended and Restated Base Indenture, dated as
of December 17, 2008 (as amended or modified from time to time, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
This letter relates to US$                     principal amount of the Temporary
Global Note (the “Temporary Global Note”) of the Series 2009-2 Floating Rate
Asset Backed Notes [Class A] [Class B] [Class C] (the “Notes”) (ISIN No.
[          ]) held with [Euroclear] [Clearstream] (Common Code No. [          ])
through DTC in the name of [transferor] (the “Transferor”). The Transferor has
requested an exchange or transfer of such interest for an interest in the
Restricted Global Note of the Series 2009-2 Floating Rate Asset Backed Notes
[Class A] [Class B] [Class C] (CUSIP No. [          ]) to be held with DTC. If
this is a partial transfer, a minimum amount of US$200,000 or any integral
multiple of US$1,000 in excess thereof of the Temporary Global Note will remain
outstanding.
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
Rule 144A under the Securities Act of 1933, as amended, to a transferee that the
Transferor reasonably believes is purchasing the Certificates for its own
account or an account with respect to which the transferee exercises sole

D-3-1



--------------------------------------------------------------------------------



 



investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in each case in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction.
This certificate and the statements contained herein are made for your benefit
and for the benefit of the Issuer and the Indenture Trustee.

            [Insert name of Transferor]
      By:           Name:           Title:        

Dated:                                         

     
cc:
  Chesapeake Funding LLC
 
  940 Ridgebrook Road
 
  Sparks, Maryland 21152
 
  Attention: General Counsel

D-3-2



--------------------------------------------------------------------------------



 



EXHIBIT D-4
[FORM OF CLEARING HOUSE SYSTEM CERTIFICATE]
(exchanges pursuant to Section 6.3
of the Series 2009-2 Indenture Supplement)
Chesapeake Funding LLC
940 Ridgebrook Road
Sparks, Maryland 21152
Attention: General Counsel
The Bank of New York Mellon,
as Transfer Agent and Registrar
2001 Bryan Street, 9th Floor
Dallas, Texas 75201
Attention: Structured Finance Services — Chesapeake Funding, Series 2009-2
Re: Chesapeake Funding LLC
Series 2009-2 Floating Rate Asset Backed Investor Notes
Reference is hereby made to the Series 2009-2 Indenture Supplement, dated as of
September 11, 2009 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Indenture Supplement”; terms
defined therein being used herein as therein defined), between Chesapeake
Funding LLC (the “Issuer”) and The Bank of New York Mellon, as Indenture Trustee
(the “Indenture Trustee”), to the Amended and Restated Base Indenture, dated as
of December 17, 2008 (as amended or modified from time to time, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
This is to certify that we have received certificates substantially to the
effect set forth in Exhibit D-5 to the Indenture Supplement in writing, by
tested telex or electronic transmissions from Persons appearing in our records
as being entitled to a portion of the original principal amount of the
Series 2009-2 Investor Notes equal to, as of the date hereof, U.S.
$[                    ] (our “Noteholders”). Series 2009-2 Investor Noteholders
of such portion of the original principal amount of the Series 2009-2 Investor
Notes have requested that their beneficial interest in such Series 2009-2
Investor Notes be exchanged from Temporary Global Notes to Permanent Global
Notes.
We further certify (i) that we are not making available herewith for exchange
any portion of the Temporary Global Note except as set forth in such
certificates and (ii) that as of the date hereof we have not received any
notification from any of our Noteholders to the effect that the statements made
by such Noteholder with respect to any portion of the part submitted herewith

D-4-1



--------------------------------------------------------------------------------



 



for exchange are no longer true and cannot be relied upon as of the date hereof.
We understand that this certification is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certification to any interested party in such proceedings.
Dated: [                    ]

            [EUROCLEAR BANK S.A./N.V., as operator of the
Euroclear System]
      By:           Name:           Title:           [CLEARSTREAM BANKING,
société anonyme]
      By:           Name:           Title:      

D-4-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D-5
[FORM OF CERTIFICATE FOR TRANSFER OR
EXCHANGE FROM
TEMPORARY GLOBAL NOTE
TO PERMANENT GLOBAL NOTE]
(exchanges pursuant to Section 6.3
of the Series 2009-2 Indenture Supplement)
Re: Chesapeake Funding LLC
Series 2009-2 Floating Rate Asset Backed Investor Notes
If the Series 2009-2 Investor Notes are of the category contemplated in
Section 230.903(b)(3) of Regulation S under the Securities Act of 1933, as
amended (the “Act”), then this is to certify that, except as set forth below,
the Series 2009-2 Investor Notes are beneficially owned by (a) non-U.S. persons
or (b) U.S. persons who purchased the Series 2009-2 Investor Notes in
transactions which did not require registration under the Act. As used in this
paragraph, the terms “U.S. person” has the meaning given to it by Regulation S
under the Act.
As used herein, “United States” means the United States of America (including
the States and the District of Columbia); and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.
We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Series 2009-2
Investor Notes held by you for our account in accordance with your operating
procedures if any applicable statement herein is not correct on such date, and
in the absence of any such notification it may be assumed that this
certification applies as of such date.
This certification excepts and does not relate to U.S.$[                    ] of
such interest in the above Series 2009-2 Investor Notes in respect of which we
are not able to certify and as to which we understand exchange and delivery of
interests in the Permanent Global Notes (or, if relevant, exercise of any rights
or collection of any interest) cannot be made until we do so certify.
We hereby request that with the exception of the interests stated in the prior
paragraph, our beneficial interest in the Series 2009-2 Investor Notes be
exchanged from Temporary Global Notes to Permanent Global Notes.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is

D-5-1



--------------------------------------------------------------------------------



 



or would be relevant, we irrevocably authorize you to produce this certification
to any interested party in such proceedings.
Date: [                    ]*

                  By:           As, or as agent for, the beneficial owner(s)   
    of the Series 2009-2 Investor Notes to which this certificate relates.     

 

*   Not earlier than fifteen (15) days prior to the certification event to which
the certification relates.

D-5-2



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Monthly Settlement Statement

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Lease Rate Cap

F-1